Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 1 of 99




EXHIBIT A
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 2 of 99

    21                                                                                 SB 202/AP

    Senate Bill 202
    By: Senators Burns of the 23rd, Miller of the 49th, Dugan of the 30th, Ginn of the 47th,
    Anderson of the 24th and others


                                                                                    AS PASSED


                                    A BILL TO BE ENTITLED
                                              AN ACT


 1 To comprehensively revise elections and voting; to amend Chapter 2 of Title 21 of the
 2 Official Code of Georgia Annotated, relating to elections and primaries generally, so as to
 3 revise a definition; to provide for the establishment of a voter intimidation and illegal
 4 election activities hotline; to limit the ability of the State Election Board and the Secretary
 5 of State to enter into certain consent agreements, settlements, and consent orders; to provide
 6 that the Secretary of State shall be a nonvoting ex officio member of the State Election
 7 Board; to provide for the appointment, confirmation, term, and removal of the chairperson
 8 of the State Election Board; to revise provisions relating to a quorum of such board; to
 9 require the Secretary of State to support and assist the State Election Board; to provide for
10 the appointment of temporary and permanent replacement superintendents; to provide for
11 procedures; to provide for performance reviews of local election officials requested by the
12 State Election Board or local governing authorities; to provide for a definition; to provide for
13 appointment and duties of performance review boards; to provide for reports of performance
14 review boards; to provide for promulgation of rules and regulations; to provide additional
15 requirements on the State Election Board's power to adopt emergency rules and regulations;
16 to provide that no election superintendents or boards of registrars shall accept private
17 funding; to provide that the State Election Board shall develop methods for distribution of
18 donations; to provide that certain persons may serve as poll workers in other than the county


                                              S. B. 202
                                                 -1-
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 3 of 99

    21                                                                                 SB 202/AP

19 of their residence; to provide for the appointment of acting election superintendents in the
20 event of a vacancy or incapacitation in the office of judge of the probate court of counties
21 without a board of elections; to provide for resumption of the duties of election
22 superintendent upon the filling of such vacancy; to provide for the compensation of such
23 acting election superintendents; to provide for the reduction in size of certain precincts under
24 certain circumstances; to provide for notice when polling places are relocated; to provide for
25 certain reports; to provide limitations on the use of buses and other moveable facilities; to
26 provide that the name and designation of the precinct appears on every ballot; to provide for
27 allocation of voting equipment by counties and municipalities; to provide for the manner of
28 handling the death of a candidate prior to a nonpartisan election; to provide that no candidate
29 shall take or be sworn into any elected public office unless such candidate has received a
30 majority of the votes cast for such office except as otherwise provided by law; to provide for
31 participation in a multistate voter registration system; to revise procedures and standards for
32 challenging electors; to provide for the printing of ballots on safety paper; to provide for the
33 time and manner for applying for absentee ballots; to provide for certain limitations and
34 sanctions on the distribution of absentee ballot applications; to provide for the manner of
35 processing of absentee ballot applications; to provide for absentee ballot drop boxes and the
36 requirements therefor; to provide for the time and manner of issuing absentee ballots; to
37 provide for the manner of voting and returning absentee ballots; to revise the times for
38 advance voting; to limit changes to advance voting locations in the period prior to an
39 election; to provide notice requirements for changes of advance voting locations; to provide
40 for the processing and tabulation of absentee ballots; to provide sanctions for improperly
41 opening an absentee ballot; to provide for certain elector identification for absentee balloting;
42 to provide for monitors and observers; to provide for poll watcher training; to provide for
43 restrictions on the distribution of certain items within close proximity to the polls on election
44 days; to provide for the voting and processing of provisional ballots; to provide for
45 duplication panels for defective ballots that cannot be processed by tabulating machines; to


                                               S. B. 202
                                                  -2-
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 4 of 99

     21                                                                                SB 202/AP

46 provide for ranked choice voting for military and overseas voters; to revise the time for
47 runoffs; to revise eligibility to vote in runoffs; to provide for the deadline for election
48 certification; to provide for a pilot program for the scanning and publishing of ballots; to
49 provide for the inspection and copying of original ballots by certain persons following the
50 completion of a recount; to provide for special primaries and special elections to fill
51 vacancies in certain offices; to provide for public notice and observation of preparation of
52 voting equipment; to provide for observation of elections and ballot processing and counting;
53 to provide for the filling of vacancies in certain offices; to prohibit observing or attempting
54 to observe how a voter marks or has marked his or her ballot or inducing a voter to do so; to
55 prohibit the acceptance of a ballot for return without authorization; to prohibit the
56 photographing or other recording of ballots and ballot markers; to amend Chapter 35 of Title
57 36 of the Official Code of Georgia Annotated, relating to home rule powers, so as to provide
58 for the delay of reapportionment of municipal corporation election districts when census
59 numbers are delayed; to amend Title 50 of the Official Code of Georgia Annotated, relating
60 to general provisions regarding state government, so as to provide for the submission and
61 suspension of emergency rules by the State Election Board; to provide that scanned ballot
62 images are public records; to provide for legislative findings; to provide a short title; to
63 provide for related matters; to provide for effective dates; to repeal conflicting laws; and for
64 other purposes.


65            BE IT ENACTED BY THE GENERAL ASSEMBLY OF GEORGIA:




66                                          SECTION 1.
67 This Act shall be known and may be cited as the "Election Integrity Act of 2021."




                                              S. B. 202
                                                 -3-
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 5 of 99

     21                                                                                SB 202/AP

68                                           SECTION 2.
69 The General Assembly finds and declares that:
70    (1) Following the 2018 and 2020 elections, there was a significant lack of confidence in
71    Georgia election systems, with many electors concerned about allegations of rampant voter
72    suppression and many electors concerned about allegations of rampant voter fraud;
73    (2) Many Georgia election processes were challenged in court, including the subjective
74    signature-matching requirements, by Georgians on all sides of the political spectrum before
75    and after the 2020 general election;
76    (3) The stress of the 2020 elections, with a dramatic increase in absentee-by-mail ballots
77    and pandemic restrictions, demonstrated where there were opportunities to update existing
78    processes to reduce the burden on election officials and boost voter confidence;
79    (4) The changes made in this legislation in 2021 are designed to address the lack of elector
80    confidence in the election system on all sides of the political spectrum, to reduce the
81    burden on election officials, and to streamline the process of conducting elections in
82    Georgia by promoting uniformity in voting. Several examples will help explain how these
83    goals are achieved;
84    (5) The broad discretion allowed to local officials for advance voting dates and hours led
85    to significant variations across the state in total number of hours of advance voting,
86    depending on the county. More than 100 counties have never offered voting on Sunday
87    and many counties offered only a single day of weekend voting. Requiring two Saturday
88    voting days and two optional Sunday voting days will dramatically increase the total voting
89    hours for voters across the State of Georgia, and all electors in Georgia will have access
90    to multiple opportunities to vote in person on the weekend for the first time;
91    (6) Some counties in 2020 received significant infusions of grant funding for election
92    operations, while other counties received no such funds. Promoting uniformity in the
93    distribution of funds to election operations will boost voter confidence and ensure that there




                                               S. B. 202
                                                  -4-
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 6 of 99

      21                                                                                SB 202/AP

 94    is no political advantage conferred by preferring certain counties over others in the
 95    distribution of funds;
 96    (7) Elections in Georgia are administered by counties, but that can lead to problems for
 97    voters in counties with dysfunctional election systems. Counties with long-term problems
 98    of lines, problems with processing of absentee ballots, and other challenges in
 99    administration need accountability, but state officials are limited in what they are able to
100    do to address those problems. Ensuring there is a mechanism to address local election
101    problems will promote voter confidence and meet the goal of uniformity;
102    (8) Elections are a public process and public participation is encouraged by all involved,
103    but the enthusiasm of some outside groups in sending multiple absentee ballot applications
104    in 2020, often with incorrectly filled-in voter information, led to significant confusion by
105    electors. Clarifying the rules regarding absentee ballot applications will build elector
106    confidence while not sacrificing the opportunities for electors to participate in the process;
107    (9) The lengthy absentee ballot process also led to elector confusion, including electors
108    who were told they had already voted when they arrived to vote in person. Creating a
109    definite period of absentee voting will assist electors in understanding the election process
110    while also ensuring that opportunities to vote are not diminished, especially when many
111    absentee ballots issued in the last few days before the election were not successfully voted
112    or were returned late;
113    (10) Opportunities for delivering absentee ballots to a drop box were first created by the
114    State Election Board as a pandemic response. The drop boxes created by rule no longer
115    existed in Georgia law when the emergency rules that created them expired. The General
116    Assembly considered a variety of options and constructed a system that allows the use of
117    drop boxes, while also ensuring the security of the system and providing options in
118    emergency situations;
119    (11) The lengthy nine-week runoffs in 2020 were exhausting for candidates, donors, and
120    electors. By adding ranked choice voting for military and overseas voters, the run-off


                                                S. B. 202
                                                   -5-
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 7 of 99

      21                                                                                 SB 202/AP

121    period can be shortened to a more manageable period for all involved, easing the burden
122    on election officials and on electors;
123    (12) Counting absentee ballots in 2020 took an incredibly long time in some counties.
124    Creating processes for early processing and scanning of absentee ballots will promote
125    elector confidence by ensuring that results are reported quickly;
126    (13) The sanctity of the precinct was also brought into sharp focus in 2020, with many
127    groups approaching electors while they waited in line. Protecting electors from improper
128    interference, political pressure, or intimidation while waiting in line to vote is of paramount
129    importance to protecting the election system and ensuring elector confidence;
130    (14) Ballot duplication for provisional ballots and other purposes places a heavy burden
131    on election officials. The number of duplicated ballots has continued to rise dramatically
132    from 2016 through 2020. Reducing the number of duplicated ballots will significantly
133    reduce the burden on election officials and creating bipartisan panels to conduct duplication
134    will promote elector confidence;
135    (15) Electors voting out of precinct add to the burden on election officials and lines for
136    other electors because of the length of time it takes to process a provisional ballot in a
137    precinct. Electors should be directed to the correct precinct on election day to ensure that
138    they are able to vote in all elections for which they are eligible;
139    (16) In considering the changes in 2021, the General Assembly heard hours of testimony
140    from electors, election officials, and attorneys involved in voting. The General Assembly
141    made significant modifications through the legislative process as it weighed the various
142    interests involved, including adding further weekend voting, changing parameters for
143    out-of-precinct voting, and adding transparency for ballot images; and
144    (17) While each of the changes in this legislation in 2021 stands alone and is severable
145    under Code Section 1-1-3, the changes in total reflect the General Assembly's considered
146    judgment on the changes required to Georgia's election system to make it "easy to vote and




                                                S. B. 202
                                                   -6-
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 8 of 99

      21                                                                                 SB 202/AP

147    hard to cheat," applying the lessons learned from conducting an election in the 2020
148    pandemic.


149                                           SECTION 3.
150 Chapter 2 of Title 21 of the Official Code of Georgia Annotated, relating to elections and
151 primaries generally, is amended by revising paragraph (35) of Code Section 21-2-2, relating
152 to definitions, as follows:
153        "(35) 'Superintendent' means:
154         (A) Either the judge of the probate court of a county or the county board of elections,
155         the county board of elections and registration, the joint city-county board of elections,
156         or the joint city-county board of elections and registration, if a county has such;
157         (B) In the case of a municipal primary, the municipal executive committee of the
158         political party holding the primary within a municipality or its agent or, if none, the
159         county executive committee of the political party or its agent;
160         (C) In the case of a nonpartisan municipal primary, the person appointed by the proper
161         municipal executive committee; and
162         (D) In the case of a municipal election, the person appointed by the governing
163         authority pursuant to the authority granted in Code Section 21-2-70; and
164         (E) In the case of the State Election Board exercising its powers under subsection (f)
165         of Code Section 21-2-33.1, the individual appointed by the State Election Board to
166         exercise the power of election superintendent."


167                                           SECTION 4.
168 Said chapter is further amended by revising Code Section 21-2-3, which was previously
169 reserved, as follows:
170    "21-2-3.




                                                S. B. 202
                                                   -7-
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 9 of 99

      21                                                                                 SB 202/AP

171    The Attorney General shall have the authority to establish and maintain a telephone hotline
172    for the use of electors of this state to file complaints and allegations of voter intimidation
173    and illegal election activities. Such hotline shall, in addition to complaints and reports
174    from identified persons, also accept anonymous tips regarding voter intimidation and
175    election fraud. The Attorney General shall have the authority to review each complaint or
176    allegation of voter intimidation or illegal election activities within three business days or
177    as expeditiously as possible and determine if such complaint or report should be
178    investigated or prosecuted. Reserved."


179                                            SECTION 5.
180 Said chapter is further amended by revising Code Section 21-2-30 relating to creation,
181 composition, terms of service, vacancies, quorum, seal, bylaws, and meetings of the State
182 Board of Elections as follows:
183    "21-2-30.
184    (a) There is created a state board to be known as the State Election Board, to be composed
185    of the Secretary of State a chairperson elected by the General Assembly, an elector to be
186    elected by a majority vote of the Senate of the General Assembly at its regular session held
187    in each odd-numbered year, an elector to be elected by a majority vote of the House of
188    Representatives of the General Assembly at its regular session held in each odd-numbered
189    year, and a member of each political party to be nominated and appointed in the manner
190    provided in this Code section. No person while a member of the General Assembly shall
191    serve as a member of the board.
192        (a.1)(1) The chairperson shall be elected by the General Assembly in the following
193        manner: A joint resolution which shall fix a definite time for the nomination and election
194        of the chairperson may be introduced in either branch of the General Assembly. Upon
195        passage of the resolution by a majority vote of the membership of the Senate and House
196        of Representatives, it shall be the duty of the Speaker of the House of Representatives to


                                                 S. B. 202
                                                    -8-
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 10 of 99

      21                                                                                  SB 202/AP

197        call for the nomination and election of the chairperson at the time specified in the
198        resolution, at which time the name of the qualified person receiving a majority vote of the
199        membership of the House of Representatives shall be transmitted to the Senate for
200        confirmation. Upon the qualified person's receiving a majority vote of the membership
201        of the Senate, he or she shall be declared the duly elected chairperson; and the Governor
202        shall be notified of his or her election by the Secretary of the Senate. The Governor is
203        directed to administer the oath of office to the chairperson and to furnish the chairperson
204        with a properly executed commission of office certifying his or her election.
205        (2) The chairperson of the board shall be nonpartisan. At no time during his or her
206        service as chairperson shall the chairperson actively participate in a political party
207        organization or in the campaign of a candidate for public office, nor shall he or she make
208        any campaign contributions to a candidate for public office. Furthermore, to qualify for
209        appointment as chairperson, in the two years immediately preceding his or her
210        appointment, a person shall not have qualified as a partisan candidate for public office,
211        participated in a political party organization or the campaign of a partisan candidate for
212        public office, or made any campaign contributions to a partisan candidate for public
213        office.
214        (3) The term of office of the chairperson shall continue until a successor is elected as
215        provided in paragraph (1) of this subsection. In the event of a vacancy in the position of
216        chairperson at a time when the General Assembly is not in session, it shall be the duty of
217        the Governor and the Governor is empowered and directed to appoint a chairperson
218        possessing the qualifications as provided in this subsection who shall serve as chairperson
219        until the next regular session of the General Assembly, at which time the nomination and
220        election of a chairperson shall be held by the General Assembly as provided in
221        paragraph (1) of this subsection.
222    (b) A member elected by a house of the General Assembly shall take office on the day
223    following the adjournment of the regular session in which elected and shall serve for a term


                                                 S. B. 202
                                                    -9-
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 11 of 99

      21                                                                                SB 202/AP

224    of two years and until his or her successor is elected and qualified, unless sooner removed.
225    An elected member of the board may be removed at any time by a majority vote of the
226    house which elected him or her. In the event a vacancy should occur in the office of such
227    a member of the board at a time when the General Assembly is not in session, then the
228    President of the Senate shall thereupon appoint an elector to fill the vacancy if the prior
229    incumbent of such office was elected by the Senate or appointed by the President of the
230    Senate; and the Speaker of the House of Representatives shall thereupon appoint an elector
231    to fill the vacancy if the prior incumbent of such office was elected by the House of
232    Representatives or appointed by the Speaker of the House of Representatives. A member
233    appointed to fill a vacancy may be removed at any time by a majority vote of the house
234    whose presiding officer appointed him or her.
235    (c) Within 30 days after April 3, 1968, the state executive committee of each political
236    party shall nominate a member of its party to serve as a member of the State Election Board
237    and, thereupon, the Governor shall appoint such nominee as a member of the board to serve
238    for a term of two years from the date of the appointment and until his or her successor is
239    elected and qualified, unless sooner removed. Thereafter, such state executive committee
240    shall select a nominee for such office on the board within 30 days after a vacancy occurs
241    in such office and shall also select a nominee at least 30 days prior to the expiration of the
242    term of each incumbent nominated by it; and each such nominee shall be immediately
243    appointed by the Governor as a member of the board to serve for the unexpired term in the
244    case of a vacancy, and for a term of two years in the case of an expired term. Each
245    successor, other than one appointed to serve an unexpired term, shall serve for a term of
246    two years; and the terms shall run consecutively from the date of the initial gubernatorial
247    appointment. No person shall be eligible for nomination by such state executive committee
248    unless he or she is an elector and a member in good standing of the political party of the
249    committee. Such a member shall cease to serve on the board and his or her office shall be




                                                S. B. 202
                                                  - 10 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 12 of 99

      21                                                                                SB 202/AP

250    abolished if and when his or her political organization shall cease to be a 'political party'
251    as defined in Code Section 21-2-2.
252    (d) The Secretary of State shall be the chairperson of the board an ex officio nonvoting
253    member of the board. Three voting members of the board shall constitute a quorum, and
254    no vacancy on the board shall impair the right of the quorum to exercise all the powers and
255    perform all the duties of the board. The board shall adopt a seal for its use and bylaws for
256    its own government and procedure.
257    (e) Meetings shall be held whenever necessary for the performance of the duties of the
258    board on call of the chairperson or whenever any two of its members so request. Minutes
259    shall be kept of all meetings of the board and a record kept of the vote of each member on
260    all questions coming before the board. The chairperson shall give to each member of the
261    board prior notice of the time and place of each meeting of the board.
262    (f) If any member of the board, other than the Secretary of State, shall qualify as a
263    candidate for any public office which is to be voted upon in any primary or election
264    regulated by the board, that member's position on the board shall be immediately vacated
265    and such vacancy shall be filled in the manner provided for filling other vacancies on the
266    board."


267                                          SECTION 6.
268 Said chapter is further amended in Code Section 21-2-33.1, relating to enforcement of
269 chapter, by adding new subsections to read as follows:
270    "(f) After following the procedures set forth in Code Section 21-2-33.2, the State Election
271    Board may suspend county or municipal superintendents and appoint an individual to serve
272    as the temporary superintendent in a jurisdiction. Such individual shall exercise all the
273    powers and duties of a superintendent as provided by law, including the authority to make
274    all personnel decisions related to any employees of the jurisdiction who assist with carrying




                                               S. B. 202
                                                 - 11 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 13 of 99

      21                                                                                 SB 202/AP

275    out the duties of the superintendent, including, but not limited to, the director of elections,
276    the election supervisor, and all poll officers.
277    (g) At no time shall the State Election Board suspend more than four county or municipal
278    superintendents pursuant to subsection (f) of this Code section.
279    (h) The Secretary of State shall, upon the request of the State Election Board, provide any
280    and all necessary support and assistance that the State Election Board, in its sole discretion,
281    determines is necessary to enforce this chapter or to carry out or conduct any of its duties."


282                                            SECTION 7.
283 Such chapter is further amended in Subpart 1 of Part 1 of Article 2, relating to the State
284 Election Board, by adding a new Code section to read as follows:
285    "21-2-33.2.
286    (a) The governing authority of a county or municipality, as applicable, following a
287    recommendation based on an investigation by a performance review board pursuant to
288    Code Section 21-2-106 may petition the State Election Board, through the Secretary of
289    State, for extraordinary relief pursuant to this Code section. In addition, the State Election
290    Board, on its own motion or following a recommendation based on an investigation by a
291    performance review board pursuant to Part 5 of this article, may pursue the extraordinary
292    relief provided in this Code section.
293    (b) Upon receiving a petition or taking appropriate action pursuant to subsection (a) of this
294    Code section, the State Election Board shall conduct a preliminary investigation to
295    determine if sufficient cause exists to proceed to a full hearing on the petition. Such
296    preliminary investigation shall be followed by a preliminary hearing which shall take place
297    not less than 30 days nor more than 90 days after the Secretary of State receives the
298    petition. Service of the petition shall be made by hand delivery or by statutory overnight
299    delivery to the Secretary of State's office. At such preliminary hearing, the State Election
300    Board shall determine if sufficient cause exists to proceed to a full hearing on the petition


                                                S. B. 202
                                                  - 12 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 14 of 99

      21                                                                               SB 202/AP

301    or if the petition should be dismissed. The State Election Board shall promulgate rules and
302    regulations for conducting such preliminary investigation and preliminary hearing.
303    (c) Following the preliminary hearing described in subsection (b) of this Code section, the
304    State Election Board may suspend a county or municipal superintendent pursuant to this
305    Code section if at least three members of the board find, after notice and hearing, that:
306        (1) By a preponderance of the evidence, a county or municipal superintendent has
307        committed at least three violations of this title or of State Election Board rules and
308        regulations, in the last two general election cycles; and the county or municipal
309        superintendent has not sufficiently remedied the violations; or
310        (2) By clear and convincing evidence, the county or municipal superintendent has, for
311        at least two elections within a two-year period, demonstrated nonfeasance, malfeasance,
312        or gross negligence in the administration of the elections.
313    (d) A majority of the members of a board of elections, board of elections and registration,
314    or county commission; a probate judge who serves as election superintendent, or, for a sole
315    commissioner form of government, a sole commissioner may petition the Secretary of State
316    to continue any hearing scheduled pursuant to this Code section. Upon a showing of good
317    cause, the State Election Board may in its sound discretion continue any such hearing.
318    Notwithstanding any other provision of law, deliberations held on such petition by the State
319    Election Board shall not be open to the public; provided, however, that testimony shall be
320    taken in an open meeting and a vote on the recommendation shall be taken in an open
321    meeting following the hearing or at the next regularly scheduled meeting.
322        (e)(1) If the State Election Board makes a finding in accordance with subsection (c) of
323        this Code section, it may suspend the superintendent or board of registrars with pay and
324        appoint an individual to serve as the temporary superintendent.         The temporary
325        superintendent who is appointed shall be otherwise qualified to serve or meet the
326        necessary qualifications within three months of appointment.




                                                 S. B. 202
                                                   - 13 -
                 Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 15 of 99

      21                                                                                SB 202/AP

327        (2) Any superintendent suspended under this Code section may petition the State
328        Election Board for reinstatement no earlier than 30 days following suspension and no
329        later than 60 days following suspension. In the event that a suspended superintendent or
330        registrar does not petition for reinstatement within the allotted time period, his or her
331        suspension shall be converted into permanent removal, and the temporary superintendent
332        shall become a permanent superintendent subject to removal by the jurisdiction not less
333        than nine months after his or her appointment.
334        (3) If, after the expiration of the nine-month period following the appointment, the
335        jurisdiction removes the permanent superintendent, any provisions of local or general law
336        governing appointment of the superintendent shall govern the appointment of the
337        superintendent.
338        (4)    If, at any time after the expiration of the nine-month period following the
339        appointment, at least three members of the State Election Board find, after notice and
340        hearing, that the jurisdiction no longer requires a superintendent appointed under this
341        Code section, any provisions of local or general law governing appointment of the
342        superintendent shall govern the appointment of the superintendent.
343    (f) Upon petition for reinstatement by a superintendent suspended pursuant to a finding
344    under paragraph (1) of subsection (c) of this Code section, the State Election Board shall
345    conduct a hearing for the purpose of receiving evidence relative to whether the
346    superintendent's continued service as superintendent is more likely than not to improve the
347    ability of the jurisdiction to conduct elections in a manner that complies with this chapter.
348    The suspended superintendent shall be given at least 30 days' notice prior to such hearing
349    and such hearing shall be held no later than 90 days after the petition is filed in accordance
350    with Chapter 13 of Title 50, the 'Georgia Administrative Procedure Act,' except that the
351    State Election Board shall have the power to call witnesses and request documents on its
352    own initiative. If the State Election Board denies the petition, it shall be deemed a final
353    agency decision under Chapter 13 of Title 50, the 'Georgia Administrative Procedure Act,'


                                                S. B. 202
                                                  - 14 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 16 of 99

      21                                                                                 SB 202/AP

354    and it may be appealed in a manner consistent with Code Section 50-13-19. The Attorney
355    General or his or her designee shall represent the interests of the State Election Board in
356    any such judicial review.
357    (g) A local government shall not expend any public funds for attorneys' fees or expenses
358    of litigation relating to the proceedings initiated pursuant to this Code section except to the
359    extent such fees and expenses are incurred prior to and through the recommendation of the
360    State Election Board as provided in subsection (c) of this Code section; provided, however,
361    that nothing in this subsection shall be construed to prohibit an insurance provider from
362    covering attorneys' fees or expenses of litigation under an insurance policy.             Any
363    suspended superintendent who is reinstated by the State Election Board pursuant to this
364    Code section may be reimbursed by the local government for his or her reasonable
365    attorneys' fees and related expenses incurred in pursuing such reinstatement.
366    (h) For purposes of this Code section, where a judge of probate court serves as the
367    superintendent, the suspension authorized by this Code section shall apply only to the judge
368    of probate court's duties as a superintendent and not as a judge of probate court.
369    (i) When the State Election Board exercises its authority under subsection (f) of Code
370    Section 21-2-33.1, the jurisdiction involved shall not diminish or reduce the funds already
371    budgeted or appropriated by the jurisdiction pursuant to Code Section 21-2-71 and shall
372    pay any necessary and reasonable funds over that amount, as determined by the temporary
373    superintendent, to faithfully carry out their obligations under Code Section 21-2-70."0


374                                           SECTION 8.
375 Said chapter is further amended in Subpart 1 of Part 1 of Article 2, relating to the State
376 Election Board, by adding new Code sections to read as follows:
377    "21-2-35.
378    (a) Notwithstanding any other provision of this chapter, Chapter 3 of Title 38, relating to
379    emergency management, or Chapter 13 of Title 50, the "Georgia Administrative Procedure


                                                S. B. 202
                                                  - 15 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 17 of 99

      21                                                                                 SB 202/AP

380    Act," to the contrary, the State Election Board may only adopt emergency rules or
381    regulations in circumstances of imminent peril to public health, safety, or welfare. To
382    adopt any such emergency rule or regulation, in addition to any other rule-making
383    requirement of this chapter or Chapter 13 of Title 50, the State Election Board shall:
384        (1) Give notice to the public of its intended action;
385        (2) Immediately upon the setting of the date and time of the meeting at which such
386        emergency rule or regulation is to be considered give notice by email of its intended
387        action to:
388         (A) The Governor;
389         (B) The Lieutenant Governor;
390         (C) The Speaker of the House of Representatives;
391         (D) The chairpersons of the standing committees of each house of the General
392         Assembly tasked with election matters;
393         (E) Legislative counsel; and
394         (F) The chief executive officer of each political party registered pursuant to subsection
395         (a) of Code Section 21-2-110; and
396        (3) State in the notices required by paragraphs (1) and (2) of this subsection the nature
397        of the emergency and the manner in which such emergency represents an imminent peril
398        to public health, safety, or welfare.
399    (b) Upon adoption or promulgation of any emergency rule or regulation pursuant to this
400    Code section, a majority of the State Election Board shall certify in writing that such
401    emergency rule or regulation was made in strict and exact compliance with the provisions
402    of this chapter and subsection (e) of Code Section 50-13-4.
403    (c) In the event of any conflict between this Code section and any provision of Chapter 13
404    of Title 50, this Code section shall govern and supersede any such conflicting provision.




                                                   S. B. 202
                                                     - 16 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 18 of 99

      21                                                                                SB 202/AP

405    21-2-36.
406    The State Election Board, the members thereof, the Secretary of State, and any of their
407    attorneys or staff, at least five business days prior to entering into any consent agreement,
408    settlement, or consent order that limits, alters, or interprets any provision of this chapter,
409    shall notify the House of Representatives and Senate Committees on the Judiciary of such
410    proposed consent agreement, settlement, or consent order."


411                                           SECTION 9.
412 Said chapter is further amended by revising Code Section 21-2-71, relating to payment by
413 county or municipality of superintendent's expenses, as follows:
414    "21-2-71.
415    (a) The governing authority of each county or municipality shall appropriate annually and
416    from time to time, to the superintendent of such county or municipality, the funds that it
417    shall deem necessary for the conduct of primaries and elections in such county or
418    municipality and for the performance of his or her other duties under this chapter,
419    including:
420        (1) Compensation of the poll officers, custodians, and other assistants and employees
421        provided for in this chapter;
422        (2) Expenditures and contracts for expenditures by the superintendent for polling places;
423        (3) Purchase or printing, under contracts made by the superintendent, of all ballots and
424        other election supplies required by this chapter, or which the superintendent shall
425        consider necessary to carry out the provisions of this chapter;
426        (4) Maintenance of all voting equipment required by this chapter, or which the
427        superintendent shall consider necessary to carry out this chapter; and
428        (5) All other expenses arising out of the performance of his or her duties under this
429        chapter.




                                                 S. B. 202
                                                   - 17 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 19 of 99

      21                                                                                  SB 202/AP

430    (b) No superintendent shall take or accept any funding, grants, or gifts from any source
431    other than from the governing authority of the county or municipality, the State of Georgia,
432    or the federal government.
433    (c) The State Election Board shall study and report to the General Assembly a proposed
434    method for accepting donations intended to facilitate the administration of elections and
435    a method for an equitable distribution of such donations state wide by October 1, 2021."


436                                           SECTION 10.
437 Said chapter is further amended in Part 3 of Article 2, relating to superintendents, by adding
438 a new Code section to read as follows:
439    "21-2-74.1.
440    (a) If a county does not have a board of elections and:
441        (1) There is a vacancy in the office of judge of the probate court that has not been filled
442        pursuant to Code Section 15-9-10 or 15-9-11; or
443        (2) The judge of the probate court is incapacitated and unable to perform the duties of
444        the election superintendent for a period of more than five days;
445    The chief judge of the superior court in the circuit to which the county is assigned shall
446    appoint a qualified individual to serve as the acting election superintendent during such
447    vacancy or incapacitation.
448    (b) Upon the filling of a vacancy in the office of judge of the probate court pursuant to
449    Code Section 15-9-10 or 15-9-11, the judge of the probate court shall resume the duties of
450    the election superintendent.
451    (c) The sole county commissioner or the board of county commissioners shall fix the
452    compensation of the individual who serves as acting election superintendent until the
453    vacancy is filled or the incapacitation ends. The compensation shall be paid from the
454    general funds of the county."




                                                 S. B. 202
                                                   - 18 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 20 of 99

      21                                                                                   SB 202/AP

455                                             SECTION 11.
456 Said chapter is further amended by revising subsection (a) of Code Section 21-2-92, relating
457 to qualifications of poll officers, service during municipal election or primary, and Student
458 Teen Election Participant (STEP) program, as follows:
459        "(a)(1) Poll officers appointed pursuant to Code Sections 21-2-90 and 21-2-91 shall be
460        judicious, intelligent, and upright citizens of the United States, residents of or otherwise
461        employed by the county in which they are appointed except as otherwise provided in
462        paragraph (2) of this subsection or, in the case of municipal elections, residents of or
463        otherwise employed by the municipality in which the election is to be held or of the
464        county in which that municipality is located, 16 years of age or over, and shall be able to
465        read, write, and speak the English language. No poll officer shall be eligible for any
466        nomination for public office or to be voted for at a primary or election at which the poll
467        officer shall serve. No person who is otherwise holding public office, other than a
468        political party office, shall be eligible to be appointed as or to serve as a poll officer. A
469        parent, spouse, child, brother, sister, father-in-law, mother-in-law, son-in-law,
470        daughter-in-law, brother-in-law, or sister-in-law of a candidate shall not be eligible to
471        serve as a poll officer in any precinct in which such candidate's name appears on the
472        ballot in any primary or election.
473        (2) A poll officer may be allowed to serve in a county that adjoins the county in which
474        such poll officer resides if, in the discretion of the election superintendent of the county
475        in which such person resides, the waiver of such county residency or county employment
476        requirements of paragraph (1) of this subsection do not impair the ability of the county
477        to provide adequate staff for the performance of election duties under this chapter and if,
478        in the discretion of the county election superintendent in which such person wishes to
479        serve, sufficient need for more poll officers exists."




                                                  S. B. 202
                                                    - 19 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 21 of 99

      21                                                                                 SB 202/AP

480                                           SECTION 12.
481 Said chapter is further amended in Article 2, relating to supervisory boards and officers, by
482 adding a new part to read as follows:


483                                               "Part 5


484    21-2-105.
485    As used in this part, the term 'local election official' means:
486        (1) A county board of elections or a county board of elections and registration
487        established pursuant to Code Section 21-2-40;
488        (2) A judge of the probate court fulfilling the role of election superintendent; or
489        (3) A municipal election superintendent.


490    21-2-106.
491    (a) The following officials may request that a performance review of a local election
492    official be conducted:
493        (1) The governing authority of the same jurisdiction as the local election official;
494        (2) For counties represented by more than three members of the Georgia House of
495        Representatives and Georgia Senate, at least two members of the Georgia House of
496        Representatives and two members of the Georgia Senate who represent the county; and
497        (3) For counties represented by fewer than four members of the Georgia House of
498        Representatives and Georgia Senate, at least one member of the Georgia House of
499        Representatives and one member of the Georgia Senate who represent the county.
500    Such request shall be transmitted to the State Election Board which shall appoint an
501    independent performance review board within 30 days after receiving such resolution. The
502    State Election Board shall appoint three competent persons to serve as members of the
503    performance review board, one of whom shall be an employee of the elections division of


                                                 S. B. 202
                                                   - 20 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 22 of 99

      21                                                                                  SB 202/AP

504    the Secretary of State and two of whom shall be local election officials, provided that no
505    such appointee shall be a local election official for the county or municipality, as
506    applicable, under review.
507    (b) It shall be the duty of a performance review board to make a thorough and complete
508    investigation of the local election official with respect to all actions of the local election
509    official regarding the technical competency in the maintenance and operation of election
510    equipment, proper administration and oversight of registration and elections, and
511    compliance with state law and regulations. The performance review board shall issue a
512    written report of its findings to the Secretary of State, the State Election Board, and the
513    local governing authority which shall include such evaluations, judgments, and
514    recommendations as it deems appropriate. The local governing authority shall reimburse
515    the members of the performance review board for reasonable expenses incurred in the
516    performance of their duties, including mileage, meals, lodging, and costs of materials.
517    (c) The findings of the report of the review board under subsection (b) of this Code section
518    or of any audit or investigation performed by the State Election Board may be grounds for
519    removal of one or more local election officials pursuant to Code Section 21-2-33.2.


520    21-2-107.
521    (a) The State Election Board shall appoint an independent performance review board on
522    its own motion if it determines that there is evidence which calls into question the
523    competence of a local election official regarding the oversight and administration of
524    elections, voter registration, or both, with state law and regulations.
525    (b) The State Election Board shall appoint three competent persons to serve as members
526    of the performance review board, one of whom shall be an employee of the elections
527    division of the office of Secretary of State and two of whom shall be local election
528    officials, provided that none of the three appointees shall be a local election official for the
529    county or municipality under review.


                                                S. B. 202
                                                  - 21 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 23 of 99

      21                                                                                SB 202/AP

530    (c) The performance review board shall issue a written report of its findings to the State
531    Election Board and the Secretary of State and the applicable local governing authority,
532    which shall include such evaluations, judgments, and recommendations as it deems
533    appropriate.    The local governing authority shall reimburse the members of the
534    performance review board for reasonable expenses incurred in the performance of their
535    duties, including mileage, meals, lodging, and costs of materials.
536    (d) The findings of the report of the performance review board under subsection (c) of this
537    Code section or of any audit or investigation performed by the State Election Board may
538    be grounds for removal of a local election official pursuant to Code Section 21-2-33.2.


539    21-2-108.
540    The State Election Board shall promulgate such rules and regulations as may be necessary
541    for the administration of this part."


542                                            SECTION 13.
543 Said chapter is further amended in Code Section 21-2-134, relating to withdrawal, death, or
544 disqualification of candidate for office, return of qualifying fee, and nomination certificate,
545 by adding a new subsection to read as follows:
546    "(g) In the event of the death of a candidate on the ballot in a nonpartisan election prior to
547    such nonpartisan election, such candidate's name shall remain on the ballot and all votes
548    cast for such candidate shall be counted. If the deceased candidate receives the requisite
549    number of votes to be elected, such contest shall be handled as a failure to fill the office
550    under Code Section 21-2-504. If the deceased candidate receives enough votes to be in a
551    run-off election, such run-off election shall be conducted as provided in Code
552    Section 21-2-501 and the candidates in such runoff shall be determined in accordance with
553    paragraph (2) of subsection (a) of Code Section 21-2-501."




                                                 S. B. 202
                                                   - 22 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 24 of 99

      21                                                                                SB 202/AP

554                                         SECTION 14.
555 Said chapter is further amended by revising subsection (f) of Code Section 21-2-212, relating
556 to county registrars, appointment, certification, term of service, vacancies, compensation and
557 expenses of chief registrar, registrars, and other officers and employees, and budget
558 estimates, as follows:
559    "(f) The board of registrars of each county shall prepare annually a budget estimate in
560    which it shall set forth an itemized list of its expenditures for the preceding two years and
561    an itemized estimate of the amount of money necessary to be appropriated for the ensuing
562    year and shall submit the same at the time and in the manner and form other county budget
563    estimates are required to be filed. No board of registrars shall take or accept any funding,
564    grants, or gifts from any source other than from the governing authority of the county, the
565    State of Georgia, or the federal government."


566                                         SECTION 15.
567 Said chapter is further amended by revising Code Section 21-2-229, relating to challenge of
568 applicant for registration by other electors, notice and hearing, and right of appeal, as
569 follows:
570    "21-2-229.
571    (a) Any elector of a county or municipality may challenge the qualifications of any person
572    applying to register to vote in the county or municipality and may challenge the
573    qualifications of any elector of the county or municipality whose name appears on the list
574    of electors. Such challenges shall be in writing and shall specify distinctly the grounds of
575    the challenge. There shall not be a limit on the number of persons whose qualifications
576    such elector may challenge.
577    (b) Upon such challenge being filed with the board of registrars, the registrars shall set a
578    hearing on such challenge within ten business days after serving notice of the challenge.
579    Notice of the date, time, and place of the hearing shall be served upon the person whose


                                               S. B. 202
                                                 - 23 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 25 of 99

      21                                                                                SB 202/AP

580    qualifications are being challenged along with a copy of such challenge and upon the
581    elector making the challenge within ten business days following the filing of the challenge.
582    The person being challenged shall receive at least three days' notice of the date, time, and
583    place of the hearing. Such notice shall be served either by first-class mail addressed to the
584    mailing address shown on the person's voter registration records or in the manner provided
585    in subsection (c) of Code Section 21-2-228.
586    (c) The burden shall be on the elector making the challenge to prove that the person being
587    challenged is not qualified to remain on the list of electors. The board of registrars shall
588    have the authority to issue subpoenas for the attendance of witnesses and the production
589    of books, papers, and other material upon application by the person whose qualifications
590    are being challenged or the elector making the challenge. The party requesting such
591    subpoenas shall be responsible to serve such subpoenas and, if necessary, to enforce the
592    subpoenas by application to the superior court. Any witness so subpoenaed, and after
593    attending, shall be allowed and paid the same mileage and fee as allowed and paid
594    witnesses in civil actions in the superior court.
595    (d) After the hearing provided for in this Code section, the registrars shall determine said
596    challenge and shall notify the parties of their decision. If the registrars uphold the
597    challenge, the person's application for registration shall be rejected or the person's name
598    removed from the list of electors, as appropriate. The elector shall be notified of such
599    decision in writing either by first-class mail addressed to the mailing address shown on the
600    person's voter registration records or in the manner provided in subsection (c) of Code
601    Section 21-2-228 for other notices.
602    (e) Either party shall have a right of appeal from the decision of the registrars to the
603    superior court by filing a petition with the clerk of the superior court within ten days after
604    the date of the decision of the registrars. A copy of such petition shall be served upon the
605    other parties and the registrars. Unless and until the decision of the registrars is reversed
606    by the court, the decision of the registrars shall stand.


                                                S. B. 202
                                                  - 24 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 26 of 99

      21                                                                                   SB 202/AP

607    (f) Failure to comply with the provisions of this Code section by the board of registrars
608    shall subject such board to sanctions by the State Election Board."


609                                           SECTION 16.
610 Said chapter is further amended by revising Code Section 21-2-230, relating to challenge of
611 persons on list of electors by other electors, procedure;, hearing, and right of appeal, as
612 follows:
613    "21-2-230.
614    (a) Any elector of the county or municipality may challenge the right of any other elector
615    of the county or municipality, whose name appears on the list of electors, to vote in an
616    election. Such challenge shall be in writing and specify distinctly the grounds of such
617    challenge. Such challenge may be made at any time prior to the elector whose right to vote
618    is being challenged voting at the elector's polling place or, if such elector cast an absentee
619    ballot, prior to 5:00 P.M. on the day before the election absentee ballots are to begin to be
620    scanned and tabulated; provided, however, that challenges to persons voting by absentee
621    ballot in person at the office of the registrars or the absentee ballot clerk shall be made prior
622    to such person's voting. There shall not be a limit on the number of persons whose
623    qualifications such elector may challenge.
624    (b) Upon the filing of such challenge, the board of registrars shall immediately consider
625    such challenge and determine whether probable cause exists to sustain such challenge. If
626    the registrars do not find probable cause, the challenge shall be denied. If the registrars
627    find probable cause, the registrars shall notify the poll officers of the challenged elector's
628    precinct or, if the challenged elector voted by absentee ballot, notify the poll officers at the
629    absentee ballot precinct and, if practical, notify the challenged elector and afford such
630    elector an opportunity to answer.
631    (c) If the challenged elector appears at the polling place to vote, such elector shall be given
632    the opportunity to appear before the registrars and answer the grounds of the challenge.


                                                 S. B. 202
                                                   - 25 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 27 of 99

      21                                                                                SB 202/AP

633    (d) If the challenged elector does not cast an absentee ballot and does not appear at the
634    polling place to vote and if the challenge is based on grounds other than the qualifications
635    of the elector to remain on the list of electors, no further action by the registrars shall be
636    required.
637    (e) If the challenged elector cast an absentee ballot and it is not practical to conduct a
638    hearing prior to the close of the polls and the challenge is based upon grounds other than
639    the qualifications of the elector to remain on the list of electors, the absentee ballot shall
640    be treated as a challenged ballot pursuant to subsection (e) of Code Section 21-2-386. No
641    further action by the registrars shall be required.
642    (f) If the challenged elector does not cast an absentee ballot and does not appear at the
643    polling place to vote and the challenge is based on the grounds that the elector is not
644    qualified to remain on the list of electors, the board of registrars shall proceed to hear the
645    challenge pursuant to Code Section 21-2-229.
646    (g) If the challenged elector cast an absentee ballot and the challenge is based upon
647    grounds that the challenged elector is not qualified to remain on the list of electors, the
648    board of registrars shall proceed to conduct a hearing on the challenge on an expedited
649    basis prior to the certification of the consolidated returns of the election by the election
650    superintendent. The election superintendent shall not certify such consolidated returns
651    until such hearing is complete and the registrars have rendered their decision on the
652    challenge. If the registrars deny the challenge, the superintendent shall proceed to certify
653    the consolidated returns. If the registrars uphold the challenge, the name of the challenged
654    elector shall be removed from the list of electors and the ballot of the challenged elector
655    shall be rejected and not counted and, if necessary, the returns shall be adjusted to remove
656    any votes cast by such elector. The elector making the challenge and the challenged elector
657    may appeal the decision of the registrars in the same manner as provided in subsection (e)
658    of Code Section 21-2-229.




                                                S. B. 202
                                                  - 26 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 28 of 99

      21                                                                                 SB 202/AP

659    (h) If the challenged elector appears at the polls to vote and it is practical to conduct a
660    hearing on the challenge prior to the close of the polls, the registrars shall conduct such
661    hearing and determine the merits of the challenge. If the registrars deny the challenge, the
662    elector shall be permitted to vote in the election notwithstanding the fact that the polls may
663    have closed prior to the time the registrars render their decision and the elector can actually
664    vote, provided that the elector proceeds to vote immediately after the decision of the
665    registrars. If the registrars uphold the challenge, the challenged elector shall not be
666    permitted to vote and, if the challenge is based upon the grounds that the elector is not
667    qualified to remain on the list of electors, the challenged elector's name shall be removed
668    from the list of electors.
669    (i) If the challenged elector appears at the polls to vote and it is not practical to conduct
670    a hearing prior to the close of the polls or if the registrars begin a hearing and subsequently
671    find that a decision on the challenge cannot be rendered within a reasonable time, the
672    challenged elector shall be permitted to vote by casting a challenged ballot on the same
673    type of ballot that is used by the county or municipality for provisional ballots. Such
674    challenged ballot shall be sealed in double envelopes as provided in subsection (a) of Code
675    Section 21-2-419 and, after having the word 'Challenged,' the elector's name, and the
676    alleged cause of the challenge written across the back of the outer envelope, the ballot shall
677    be deposited by the person casting such ballot in a secure, sealed ballot box
678    notwithstanding the fact that the polls may have closed prior to the time the registrars make
679    such a determination, provided that the elector proceeds to vote immediately after such
680    determination of the registrars. In such cases, if the challenge is based upon the grounds
681    that the challenged elector is not qualified to remain on the list of electors, the registrars
682    shall proceed to finish the hearing prior to the certification of the consolidated returns of
683    the election by the election superintendent. If the challenge is based on other grounds, no
684    further action shall be required by the registrars. The election superintendent shall not
685    certify such consolidated returns until such hearing is complete and the registrars have


                                                S. B. 202
                                                  - 27 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 29 of 99

      21                                                                                SB 202/AP

686    rendered their decision on the challenge. If the registrars deny the challenge, the
687    superintendent shall proceed to certify the consolidated returns. If the registrars uphold the
688    challenge, the name of the challenged elector shall be removed from the list of electors and
689    the ballot of the challenged elector shall be rejected and not counted and, if necessary, the
690    returns shall be adjusted to remove any votes cast by such elector. The elector making the
691    challenge and the challenged elector may appeal the decision of the registrars in the same
692    manner as provided in subsection (e) of Code Section 21-2-229.
693    (j) Failure to comply with the provisions of this Code section by the board of registrars
694    shall subject such board to sanctions by the State Election Board."


695                                            SECTION 17.
696 Said chapter is further amended in subsection (b) of Code Section 21-2-232, relating to
697 removal of elector's name from list of electors, by adding a new paragraph to read as follows:
698        "(3) Once becoming a member of the nongovernmental entity described in subsection (d)
699        of Code Section 21-2-225, the Secretary of State shall obtain regular information from
700        such entity regarding electors who may have moved to another state, died, or otherwise
701        become ineligible to vote in Georgia. The Secretary of State shall use such information
702        to conduct list maintenance on the list of eligible electors."


703                                            SECTION 18.
704 Said chapter is further amended by revising Code Section 21-2-263, relating to reduction in
705 size of, or provision of additional voting equipment or poll workers to, precincts containing
706 more than 2,000 electors when voting in such precincts at previous general election not
707 completed one hour after closing of polls, as follows:




                                                  S. B. 202
                                                    - 28 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 30 of 99

      21                                                                                SB 202/AP

708    "21-2-263.
709    (a) If, at the previous general election, a precinct contained more than 2,000 electors and
710    if all those electors desiring to vote had not completed voting one hour following the
711    closing of the polls, the superintendent shall either reduce the size of said precinct so that
712    it shall contain not more than 2,000 electors in accordance with the procedures prescribed
713    by this chapter for the division, alteration, and consolidation of precincts no later than 60
714    days before the next general election or provide additional voting equipment or poll
715    workers, or both, before the next general election. For administering this Code section, the
716    chief manager of a precinct which contained more than 2,000 electors at the previous
717    general election shall submit a report thereof, under oath, to the superintendent as to the
718    time required for completion of voting by all persons in line at the time the polls were
719    closed.   Any such change in the boundaries of a precinct shall conform with the
720    requirements of subsection (a) of Code Section 21-2-261.1.
721    (b) If, at the previous general election, a precinct contained more than 2,000 electors and
722    if electors desiring to vote on the day of the election had to wait in line for more than one
723    hour before checking in to vote, the superintendent shall either reduce the size of such
724    precinct so that it shall contain not more than 2,000 electors in accordance with the
725    procedures prescribed by this chapter for the division, alteration, and consolidation of
726    precincts no later than 60 days before the next general election or provide additional voting
727    equipment or poll workers, or both, before the next general election. For administering this
728    Code section, the chief manager of a precinct which contained more than 2,000 electors at
729    the previous general election shall submit a report thereof to the superintendent of the
730    reported time from entering the line to checking in to vote. Such wait time shall be
731    measured no fewer than three different times throughout the day (in the morning, at
732    midday, and prior to the close of polls) and such results shall be recorded on a form
733    provided by the Secretary of State. Any such change in the boundaries of a precinct shall
734    conform with the requirements of subsection (a) of Code Section 21-2-261.1."


                                                S. B. 202
                                                  - 29 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 31 of 99

      21                                                                                 SB 202/AP

735                                          SECTION 19.
736 Said chapter is further amended by revising subsection (a) of Code Section 21-2-265, relating
737 to duty of superintendent to select polling places, change, petition objecting to proposed
738 change, space for political parties holding primaries, facilities for disabled voters, selection
739 of polling place outside precinct to better serve voters, and restriction on changing polling
740 place on or near date of election, as follows:
741    "(a) The superintendent of a county or the governing authority of a municipality shall
742    select and fix the polling place within each precinct and may, either on his, her, or its own
743    motion or on petition of ten electors of a precinct, change the polling place within any
744    precinct. Except in case of an emergency or unavoidable event occurring within ten days
745    of a primary or election, which emergency or event renders any polling place unavailable
746    for use at such primary or election, the superintendent of a county or the governing
747    authority of a municipality shall not change any polling place until notice of the proposed
748    change shall have been published for once a week for two consecutive weeks in the legal
749    organ for the county or municipality in which the polling place is located. Additionally,
750    on the first election during the seven days before and on the day of the first election
751    following such change, a notice of such change shall be posted on the previous polling
752    place and at three other places in the immediate vicinity thereof. Each notice posted shall
753    state the location to which the polling place has been moved and shall direct electors to the
754    new location. At least one notice at the previous polling place shall be a minimum of four
755    feet by four feet in size. The occupant or owner of the previous polling place, or his or her
756    agent, shall be notified in writing of such change at the time notice is published in the legal
757    organ."




                                                S. B. 202
                                                  - 30 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 32 of 99

      21                                                                                SB 202/AP

758                                         SECTION 20.
759 Said chapter is further amended by revising subsections (a) and (b) of Code
760 Section 21-2-266, relating to use of public buildings as polling places, use of portable or
761 movable facilities, and unrestricted access to residential communities, as follows:
762    "(a) In selecting polling places and advance voting locations, the superintendent of a
763    county or the governing authority of a municipality shall select, wherever practicable and
764    consistent with subsection (d) of Code Section 21-2-265, schoolhouses, municipal
765    buildings or rooms, or other public buildings for that purpose. In selecting polling places
766    and advance voting locations, the superintendent of a county or the governing authority of
767    a municipality shall give consideration to the comfort and convenience those places to be
768    selected will provide to both electors and poll officers. School, county, municipal, or other
769    governmental authorities, upon request of the superintendent of a county or the governing
770    authority of a municipality, shall make arrangements for the use of their property for
771    polling places or advance voting locations; provided, however, that such use shall not
772    substantially interfere with the use of such property for the purposes for which it is
773    primarily intended.
774    (b) The superintendent of a county or the governing authority of a municipality shall have
775    discretion to procure and provide portable or movable polling facilities of adequate size for
776    any precinct; provided, however, that buses and other readily movable facilities shall only
777    be used in emergencies declared by the Governor pursuant to Code Section 38-3-51 to
778    supplement the capacity of the polling place where the emergency circumstance occurred."


779                                        SECTION 20A.
780 Said chapter is further amended by revising subsection (a) of Code Section 21-2-284, relating
781 to form of official primary ballot and attestation regarding receiving value in exchange for
782 vote, as follows:




                                               S. B. 202
                                                 - 31 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 33 of 99

      21                                                                                  SB 202/AP

783    "(a) In each primary separate official ballots shall be prepared for the political party
784    holding the primary. At the top of each ballot shall be printed in prominent type the words
785    'OFFICIAL PRIMARY BALLOT OF ______________ PARTY FOR,' followed by the
786    name and designation of the precinct for which it is prepared and the name and date of the
787    primary."


788                                           SECTION 20B.
789 Said chapter is further amended by revising Code Section 21-2-284.1, relating to form of
790 ballot in nonpartisan municipal primaries, as follows:
791    "21-2-284.1.
792    In the case of nonpartisan municipal primaries, the form of the official nonpartisan primary
793    ballot shall conform insofar as practicable to the form of the official primary ballot as
794    detailed in Code Section 21-2-284, including the printing of the name and designation of
795    the precinct on the top of the ballot, except that:
796        (1) The following shall be printed at the top of each ballot in prominent type:
797                      'OFFICIAL NONPARTISAN PRIMARY BALLOT OF
798                                    _______________________
799                                      (Name of Municipality)';
800        (2) There shall be no name or designation of any political organization nor any words,
801        designation, or emblems descriptive of a candidate's political affiliation printed under or
802        after any candidate's name which is printed on the ballot; and
803        (3) The incumbency of a candidate seeking election for the public office he or she then
804        holds shall be indicated on the ballot."




                                                 S. B. 202
                                                   - 32 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 34 of 99

      21                                                                                SB 202/AP

805                                        SECTION 20C.
806 Said chapter is further amended by revising subsection (a) of Code Section 21-2-285, relating
807 to form of official election ballot, attestation on receipt of benefit in exchange for vote, and
808 when an election is not required, as follows:
809    "(a) At the top of each ballot for an election shall be printed in prominent type the words
810    'OFFICIAL BALLOT,' followed by the name and designation of the precinct for which it
811    is prepared and the name and date of the election."


812                                         SECTION 21.
813 Said chapter is further amended by revising Code Section 21-2-285.1, relating to form of
814 ballot, run-off election, and declaration of prevailing candidate in nonpartisan elections, as
815 follows:
816    "21-2-285.1.
817    The names of all candidates for offices which the General Assembly has by general law or
818    local Act provided for election in a nonpartisan election shall be printed on each official
819    primary ballot; and insofar as practicable such offices to be filled in the nonpartisan
820    election shall be separated from the names of candidates for party nomination to other
821    offices by being listed last on each ballot, with the top of that portion of each official
822    primary ballot relating to the nonpartisan election to have printed in prominent type the
823    words 'OFFICIAL NONPARTISAN ELECTION BALLOT.' In addition, there shall be a
824    ballot that contains just the official nonpartisan election ballot available for electors who
825    choose not to vote in a party primary. Such ballot shall have printed at the top the name and
826    designation of the precinct. Directions that explain how to cast a vote, how to write in a
827    candidate, and how to obtain a new ballot after the elector spoils his or her ballot shall
828    appear immediately under the caption, as specified by rule or regulation of the State
829    Election Board. Immediately under the directions, the name of each such nonpartisan
830    candidate shall be arranged alphabetically by last name under the title of the office for


                                               S. B. 202
                                                 - 33 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 35 of 99

      21                                                                                 SB 202/AP

831    which they are candidates and be printed thereunder. The incumbency of a candidate
832    seeking election for the public office he or she then holds shall be indicated on the ballot.
833    No party designation or affiliation shall appear beside the name of any candidate for
834    nonpartisan office. An appropriate space shall also be placed on the ballot for the casting
835    of write-in votes for such offices. In the event that no candidate in such nonpartisan
836    election receives a majority of the total votes cast for such office, there shall be a
837    nonpartisan election runoff between the candidates receiving the two highest numbers of
838    votes; and the names of such candidates shall be placed on the official ballot at the general
839    primary runoff in the same manner as prescribed in this Code section for the nonpartisan
840    election and there shall be a separate official nonpartisan election runoff run-off ballot for
841    those electors who do not choose or are not eligible to vote in the general primary runoff.
842    In the event that only nonpartisan candidates are to be placed on a run-off ballot, the form
843    of the ballot shall be as prescribed by the Secretary of State or election superintendent in
844    essentially the same format as prescribed for the nonpartisan election. Except as provided
845    in subsection (g) of Code Section 21-2-134, the The candidate having a majority of the
846    votes cast in the nonpartisan election or the candidate receiving the highest number of votes
847    cast in the nonpartisan election runoff shall be declared duly elected to such office."


848                                          SECTION 21A.
849 Said chapter is further amended by revising paragraph (3) of subsection (b) of Code
850 Section 21-2-286, relating to printing specifications, numbering, and binding of ballots, as
851 follows:
852        "(3) Ballots printed by an electronic ballot marker shall be designed as prescribed by the
853        Secretary of State to ensure ease of reading by electors, provided that each ballot shall
854        have the name and designation of the precinct printed at the top."




                                                 S. B. 202
                                                   - 34 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 36 of 99

      21                                                                                 SB 202/AP

855                                          SECTION 21B.
856 Said chapter is further amended by revising Code Section 21-2-287, relating to form of
857 absentee ballot, as follows:
858    "21-2-287.
859    The form for the absentee ballot shall be in substantially the same form as the official
860    ballots used in the precincts, except it shall be printed with only the name stub and without
861    a number strip and may shall have the precinct name and designation printed or stamped
862    thereon."


863                                           SECTION 22.
864 Said chapter is further amended by revising subsection (b) of Code Section 21-2-367, relating
865 to installation of systems, number of systems, and good working order, as follows:
866        "(b)(1) In each precinct in which optical scanning voting systems are used in a state-wide
867        general election, the county or municipal governing authority, as appropriate, election
868        superintendent shall provide at least one voting booth or enclosure for each 250 electors
869        therein, or fraction thereof.
870        (2) For any other primary, election, or runoff, the county or municipal election
871        superintendent may provide a greater or lesser number of voting booths or enclosures if,
872        after a thorough consideration of the type of election, expected turnout, the number of
873        electors who have already voted by advance voting or absentee ballot, and other relevant
874        factors that inform the appropriate amount of equipment needed, such superintendent
875        determines that a different amount of equipment is needed or sufficient.            Such
876        determination shall be subject to the provisions of Code Section 21-2-263."




                                                 S. B. 202
                                                   - 35 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 37 of 99

      21                                                                                    SB 202/AP

877                                           SECTION 23.
878 Said chapter is further amended by revising Code Section 21-2-372, relating to ballot
879 description, as follows:
880    "21-2-372.
881    Ballots shall be of suitable design, size, and stock to permit processing by a ballot scanner
882    and shall be printed in black ink on clear, white, or colored material. Other than ballots
883    delivered electronically to qualified electors who are entitled to vote by absentee ballot
884    under the federal Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C.
885    Section 20301, et seq., the ballots shall be printed on security paper that incorporates
886    features which can be used to authenticate the ballot as an official ballot but which do not
887    make the ballot identifiable to a particular elector."


888                                          SECTION 23A.
889 Said chapter is further amended in Code Section 21-2-379.23, relating to requirements for
890 ballot display for electronic ballot markers, role of Secretary of State, and printed paper
891 ballot controls during recount, by adding a new subsection to read as follows:
892    "(e) Each ballot printed by an electronic ballot marker shall include the name and
893    designation of the precinct at the top."


894                                           SECTION 24.
895 Said chapter is further amended by revising subsection (c) of Code Section 21-2-379.25,
896 relating to programming for ballot design and style, verification, appointment of custodians,
897 and role of custodians, as follows:
898    "(c) On or before the third day preceding a primary or election, including special primaries,
899    special elections, and referendum elections, the superintendent shall have each electronic
900    ballot marker tested to ascertain that it will correctly record the votes cast for all offices and
901    on all questions and produce a ballot reflecting such choices of the elector in a manner that


                                                  S. B. 202
                                                    - 36 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 38 of 99

      21                                                                                SB 202/AP

902    the State Election Board shall prescribe by rule or regulation. Public notice of the time and
903    place of the test shall be made at least five days prior thereto; provided, however, that, in
904    the case of a runoff, the public notice shall be made at least three days prior thereto. The
905    superintendent of each county or municipality shall publish such notice on the homepage
906    of the county's or municipality's publicly accessible website associated with elections, if
907    the county or municipality maintains a publicly accessible website, and in a newspaper of
908    general circulation in the county or municipality and by posting in a prominent location in
909    the county or municipality. Such notice shall state the date, time, and place or places where
910    preparation and testing of the voting system components for use in the primary or election
911    will commence, that such preparation and testing shall continue from day to day until
912    complete, and that representatives Representatives of political parties and bodies, news
913    media, and the public shall be permitted to observe such tests. The superintendent of the
914    county or municipality shall also provide such notice to the Secretary of State who shall
915    publish on his or her website the information received from superintendents stating the
916    dates, times, and locations for preparation and testing of voting system components.
917    However, such representatives of political parties and bodies, news media, and the public
918    shall not in any manner interfere with the preparation and testing of voting system
919    components.     The advertisement in the newspaper of general circulation shall be
920    prominently displayed, shall not be less than 30 square inches, and shall not be placed in
921    the section of the newspaper where legal notices appear."


922                                         SECTION 25.
923 Said chapter is further amended by revising Code Section 21-2-381, relating to making of
924 application for absentee ballot, determination of eligibility by ballot clerk, furnishing of
925 applications to colleges and universities, and persons entitled to make application, as follows:
926    "21-2-381.




                                               S. B. 202
                                                 - 37 -
            Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 39 of 99

      21                                                                                  SB 202/AP

927        (a)(1)(A) Except as otherwise provided in Code Section 21-2-219 or for advance
928        voting described in subsection (d) of Code Section 21-2-385, not more earlier than 180
929        78 days or less than 11 days prior to the date of the primary or election, or runoff of
930        either, in which the elector desires to vote, any absentee elector may make, either by
931        mail, by facsimile transmission, by electronic transmission, or in person in the
932        registrar's or absentee ballot clerk's office, an application for an official ballot of the
933        elector's precinct to be voted at such primary, election, or runoff. To be timely
934        received, an application for an absentee-by-mail ballot shall be received by the board
935        of registrars or absentee ballot clerk no later than 11 days prior to the primary, election,
936        or runoff. For advance voting in person, the application shall be made within the time
937        period set forth in subsection (d) of Code Section 21-2-385.
938        (B) In the case of an elector residing temporarily out of the county or municipality or
939        a physically disabled elector residing within the county or municipality, the application
940        for the elector's absentee ballot may, upon satisfactory proof of relationship, be made
941        by such elector's mother, father, grandparent, aunt, uncle, sister, brother, spouse, son,
942        daughter, niece, nephew, grandchild, son-in-law, daughter-in-law, mother-in-law,
943        father-in-law, brother-in-law, or sister-in-law of the age of 18 or over.
944         (C)(i) Any person applying for an absentee-by-mail ballot shall make application in
945         writing on the form made available by the Secretary of State. In order to confirm the
946         identity of the voter, such form shall require the elector to provide his or her name,
947         date of birth, address as registered, address where the elector wishes the ballot to be
948         mailed, and the number of his or her Georgia driver's license or identification card
949         issued pursuant to Article 5 of Chapter 5 of Title 40. If such elector does not have a
950         Georgia driver's license or identification card issued pursuant to Article 5 of Chapter 5
951         of Title 40, the elector shall affirm this fact in the manner prescribed in the application
952         and the elector shall provide a copy of a form of identification listed in subsection (c)
953         of Code Section 21-2-417. The form made available by the Secretary of State shall


                                                 S. B. 202
                                                   - 38 -
           Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 40 of 99

      21                                                                               SB 202/AP

954        include a space to affix a photocopy or electronic image of such identification. The
955        Secretary of State shall develop a method to allow secure electronic transmission of
956        such form. The application shall be in writing and shall contain sufficient information
957        for proper identification of the elector; the permanent or temporary address of the
958        elector to which the absentee ballot shall be mailed; also include the identity of the
959        primary, election, or runoff in which the elector wishes to vote; and the name and
960        relationship of the person requesting the ballot if other than the elector; and an oath
961        for the elector or relative to write his or her usual signature with a pen and ink
962        affirming that the elector is a qualified Georgia elector and the facts presented on the
963        application are true. Submitting false information on an application for an absentee
964        ballot shall be a violation of Code Sections 21-2-560 and 21-2-571.
965        (ii) A blank application for an absentee ballot shall be made available online by the
966        Secretary of State and each election superintendent and registrar, but neither the
967        Secretary of State, election superintendent, board of registrars, other governmental
968        entity, nor employee or agent thereof shall send absentee ballot applications directly
969        to any elector except upon request of such elector or a relative authorized to request
970        an absentee ballot for such elector. No person or entity other than a relative
971        authorized to request an absentee ballot for such elector or a person signing as
972        assisting an illiterate or physically disabled elector shall send any elector an absentee
973        ballot application that is prefilled with the elector's required information set forth in
974        this subparagraph. No person or entity other than the elector, a relative authorized to
975        request an absentee ballot for such elector, a person signing as assisting an illiterate
976        or physically disabled elector with his or her application, a common carrier charged
977        with returning the ballot application, an absentee ballot clerk, a registrar, or a law
978        enforcement officer in the course of an investigation shall handle or return an elector's
979        completed absentee ballot application.         Handling a completed absentee ballot
980        application by any person or entity other than as allowed in this subsection shall be


                                              S. B. 202
                                                - 39 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 41 of 99

       21                                                                                 SB 202/AP

 981         a misdemeanor. Any application for an absentee ballot sent to any elector by any
 982         person or entity shall utilize the form of the application made available by the
 983         Secretary of State and shall clearly and prominently disclose on the face of the form:
 984           'This is NOT an official government publication and was NOT provided to you
 985           by any governmental entity and this is NOT a ballot. It is being distributed by
 986           [insert name and address of person, organization, or other entity distributing such
 987           document or material].'
 988         (iii) The disclaimer required by division (ii) of this subparagraph shall be:
 989           (I)   Of sufficient font size to be clearly readable by the recipient of the
 990           communication;
 991           (II) Be contained in a printed box set apart from the other contents of the
 992           communication; and
 993           (III) Be printed with a reasonable degree of color contrast between the background
 994           and the printed disclaimer.
 995        (D) Except in the case of physically disabled electors residing in the county or
 996        municipality or electors in custody in a jail or other detention facility in the county or
 997        municipality, no absentee ballot shall be mailed to an address other than the permanent
 998        mailing address of the elector as recorded on the elector's voter registration record or
 999        a temporary out-of-county or out-of-municipality address. Upon request, electors held
1000        in jails or other detention facilities who are eligible to vote shall be granted access to
1001        the necessary personal effects for the purpose of applying for and voting an absentee
1002        ballot pursuant to this chapter.
1003        (E) Relatives applying for absentee ballots for electors must also sign an oath stating
1004        that facts in the application are true.
1005        (F) If the elector is unable to fill out or sign such elector's own application because of
1006        illiteracy or physical disability, the elector shall make such elector's mark, and the




                                                  S. B. 202
                                                    - 40 -
                  Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 42 of 99

       21                                                                                    SB 202/AP

1007         person filling in the rest of the application shall sign such person's name below it as a
1008         witness.
1009         (G) Any elector meeting criteria of advance age or disability specified by rule or
1010         regulation of the State Election Board or any elector who is entitled to vote by absentee
1011         ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 42
1012         U.S.C. Section 1973ff, et seq., as amended, may request in writing on one application
1013         a ballot for a presidential preference primary held pursuant to Article 5 of this chapter
1014         and for a primary as well as for any runoffs resulting therefrom and for the election for
1015         which such primary shall nominate candidates as well as any runoffs resulting
1016         therefrom. If not so requested by such person, a separate and distinct application shall
1017         be required for each primary, run-off primary, election, and run-off election. Except
1018         as otherwise provided in this subparagraph, a separate and distinct application for an
1019         absentee ballot shall always be required for any special election or special primary.
1020        (2)     A properly executed registration card submitted under the provisions of
1021        subsection (b) of Code Section 21-2-219, if submitted within 180 days of a primary or
1022        election in which the registrant is entitled to vote, shall be considered to be an application
1023        for an absentee ballot under this Code section, or for a special absentee ballot under Code
1024        Section 21-2-381.1, as appropriate.
1025         (3)(A)     All persons or entities, other than the Secretary of State, election
1026         superintendents, boards of registrars, and absentee ballot clerks, that send applications
1027         for absentee ballots to electors in a primary, election, or runoff shall mail such
1028         applications only to individuals who have not already requested, received, or voted an
1029         absentee ballot in the primary, election, or runoff. Any such person or entity shall
1030         compare its mail distribution list with the most recent information available about
1031         which electors have requested, been issued, or voted an absentee ballot in the primary,
1032         election, or runoff and shall remove the names of such electors from its mail
1033         distribution list. A person or entity shall not be liable for any violation of this


                                                    S. B. 202
                                                      - 41 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 43 of 99

       21                                                                                   SB 202/AP

1034         subparagraph if such person or entity relied upon information made available by the
1035         Secretary of State within five business days prior to the date such applications are
1036         mailed.
1037         (B) A person or entity in violation of subparagraph (A) of this paragraph shall be
1038         subject to sanctions by the State Election Board which, in addition to all other possible
1039         sanctions, may include requiring such person or entity to pay restitution to each affected
1040         county or municipality in an amount up to $100.00 per duplicate absentee ballot
1041         application that is processed by the county or municipality due to such violation or the
1042         actual cost incurred by each affected county or municipality for the processing of such
1043         duplicate absentee ballot applications. Reserved.
1044        (4) In extraordinary circumstances as described in Code Section 21-2-543.1, the registrar
1045        or absentee ballot clerk shall determine if the applicants are eligible to vote under this
1046        Code section and shall either mail or issue the absentee ballots for the election for
1047        representative in the United States Congress to an individual entitled to make application
1048        for absentee ballot under subsection (d) of this Code section the same day any such
1049        application is received, so long as the application is received by 3:00 P.M., otherwise no
1050        later than the next business day following receipt of the application. Any valid absentee
1051        ballot shall be accepted and processed so long as the ballot is received by the registrar or
1052        absentee ballot clerk not later than 45 days after the ballot is transmitted to the absent
1053        uniformed services voter or overseas voter, but in no event later than 11 days following
1054        the date of the election.
1055        (b)(1) Upon receipt of a timely application for an absentee ballot, a registrar or absentee
1056        ballot clerk shall enter thereon the date received. The registrar or absentee ballot clerk
1057        shall verify the identity of the applicant and determine, in accordance with the provisions
1058        of this chapter, if the applicant is eligible to vote in the primary or election involved. In
1059        order to be found eligible to vote an absentee ballot by mail verify the identity of the
1060        applicant, the registrar or absentee ballot clerk shall compare the identifying information


                                                   S. B. 202
                                                     - 42 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 44 of 99

       21                                                                                     SB 202/AP

1061        applicant's name, date of birth, and number of his or her Georgia driver's license or
1062        identification card issued pursuant to Article 5 of Chapter 5 of Title 40 on the application
1063        with the information on file in the registrar's office and, if the application is signed by the
1064        elector, compare the signature or mark of the elector on the application with the signature
1065        or mark of the elector on the elector's voter registration card. If the application does not
1066        contain the number of the applicant's Georgia driver's license or identification card issued
1067        pursuant to Article 5 of Chapter 5 of Title 40, the registrar or absentee ballot clerk shall
1068        verify that the identification provided with the application identifies the applicant. In
1069        order to be found eligible to vote an absentee ballot in person at the registrar's office or
1070        absentee ballot clerk's office, such person shall show one of the forms of identification
1071        listed in Code Section 21-2-417 and the registrar or absentee ballot clerk shall compare
1072        the identifying information on the application with the information on file in the
1073        registrar's office.
1074        (2) If found eligible, the registrar or absentee ballot clerk shall certify by signing in the
1075        proper place on the application and then:
1076          (A) Shall mail the ballot as provided in this Code section;
1077          (B) If the application is made in person, shall issue the ballot to the elector within the
1078          confines of the registrar's or absentee ballot clerk's office as required by Code
1079          Section 21-2-383 if the ballot is issued during the advance voting period established
1080          pursuant to subsection (d) of Code Section 21-2-385; or
1081          (C) May deliver the ballot in person to the elector if such elector is confined to a
1082          hospital.
1083        (3) If found ineligible or if the application is not timely received, the clerk or the board
1084        of registrars shall deny the application by writing the reason for rejection in the proper
1085        space on the application and shall promptly notify the applicant in writing of the ground
1086        of ineligibility, a copy of which notification should be retained on file in the office of the
1087        board of registrars or absentee ballot clerk for at least one year. However, an absentee


                                                    S. B. 202
                                                      - 43 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 45 of 99

       21                                                                                    SB 202/AP

1088        ballot application shall not be rejected solely due to an apparent a mismatch between the
1089        signature identifying information of the elector on the application and the signature
1090        identifying information of the elector on file with the board of registrars. In such cases,
1091        the board of registrars or absentee ballot clerk shall send the elector a provisional
1092        absentee ballot with the designation 'Provisional Ballot' on the outer oath envelope and
1093        information prepared by the Secretary of State as to the process to be followed to cure the
1094        signature discrepancy. If such ballot is returned to the board of registrars or absentee
1095        ballot clerk prior to the closing of the polls on the day of the primary or election, the
1096        elector may cure the signature discrepancy by submitting an affidavit to the board of
1097        registrars or absentee ballot clerk along with a copy of one of the forms of identification
1098        enumerated in subsection (c) of Code Section 21-2-417 before the close of the period for
1099        verifying provisional ballots contained in subsection (c) of Code Section 21-2-419. If the
1100        board of registrars or absentee ballot clerk finds the affidavit and identification to be
1101        sufficient, the absentee ballot shall be counted as other absentee ballots. If the board of
1102        registrars or absentee ballot clerk finds the affidavit and identification to be insufficient,
1103        then the procedure contained in Code Section 21-2-386 shall be followed for rejected
1104        absentee ballots.
1105        (4) If the registrar or clerk is unable to determine the identity of the elector from
1106        information given on the application or if the application is not complete or if the oath on
1107        the application is not signed, the registrar or clerk should promptly write contact the
1108        elector in writing to request the necessary additional information and a signed copy of the
1109        oath.
1110        (5) In the case of an unregistered applicant who is eligible to register to vote, the clerk
1111        or the board shall immediately mail a blank registration card as provided by Code
1112        Section 21-2-223, and such applicant, if otherwise qualified, shall be deemed eligible to
1113        vote by absentee ballot in such primary or election, if the registration card, properly
1114        completed, is returned to the clerk or the board on or before the last day for registering


                                                    S. B. 202
                                                      - 44 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 46 of 99

       21                                                                                   SB 202/AP

1115        to vote in such primary or election. If the closing date for registration in the primary or
1116        election concerned has not passed, the clerk or registrar shall also mail a ballot to the
1117        applicant, as soon as it is prepared and available; and the ballot shall be cast in such
1118        primary or election if returned to the clerk or board not later than the close of the polls
1119        on the day of the primary or election concerned.
1120    (c) In those counties or municipalities in which the absentee ballot clerk or board of
1121    registrars provides application forms for absentee ballots, the clerk or board shall provide
1122    such quantity of the application form to the dean of each college or university located in
1123    that county as said dean determines necessary for the students of such college or university.
1124        (d)(1) A citizen of the United States permanently residing outside the United States is
1125        entitled to make application for an absentee ballot from Georgia and to vote by absentee
1126        ballot in any election for presidential electors and United States senator or representative
1127        in Congress:
1128         (A) If such citizen was last domiciled in Georgia immediately before his or her
1129         departure from the United States; and
1130         (B) If such citizen could have met all qualifications, except any qualification relating
1131         to minimum voting age, to vote in federal elections even though, while residing outside
1132         the United States, he or she does not have a place of abode or other address in Georgia.
1133        (2) An individual is entitled to make application for an absentee ballot under paragraph
1134        (1) of this subsection even if such individual's intent to return to Georgia may be
1135        uncertain, as long as:
1136         (A) He or she has complied with all applicable Georgia qualifications and requirements
1137         which are consistent with 42 U.S.C. Section 1973ff concerning absentee registration for
1138         and voting by absentee ballots;
1139         (B) He or she does not maintain a domicile, is not registered to vote, and is not voting
1140         in any other state or election district of a state or territory or in any territory or
1141         possession of the United States; and


                                                   S. B. 202
                                                     - 45 -
              Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 47 of 99

       21                                                                                  SB 202/AP

1142        (C) He or she has a valid passport or card of identity and registration issued under the
1143        authority of the Secretary of State of the United States or, in lieu thereof, an alternative
1144        form of identification consistent with 42 U.S.C. Section 1973ff and applicable state
1145        requirements, if a citizen does not possess a valid passport or card of identity and
1146        registration.
1147    (e) The State Election Board is authorized to promulgate reasonable rules and regulations
1148    for the implementation of paragraph (1) of subsection (a) of this Code section. Said rules
1149    and regulations may include provisions for the limitation of opportunities for fraudulent
1150    application, including, but not limited to, comparison of voter registration records with
1151    death certificates."


1152                                           SECTION 26.
1153 Said chapter is further amended by revising Code Section 21-2-382, relating to additional
1154 sites as additional registrar's office or place of registration for absentee ballots, as follows:
1155    "21-2-382.
1156    (a) Any other provisions of this chapter to the contrary notwithstanding, the board of
1157    registrars may establish additional sites as additional registrar's offices or places of
1158    registration for the purpose of receiving absentee ballots under Code Section 21-2-381 and
1159    for the purpose of voting absentee ballots advance voting under Code Section 21-2-385,
1160    provided that any such site is a building that is a branch of the county courthouse, a
1161    courthouse annex, a government service center providing general government services,
1162    another government building generally accessible to the public, or a location building that
1163    is used as an election day polling place, notwithstanding that such location building is not
1164    a government building.
1165    (b) Any other provisions of this chapter to the contrary notwithstanding, in all counties of
1166    this state having a population of 550,000 or more according to the United States decennial
1167    census of 1990 or any future such census, any building that is a branch of the county


                                                  S. B. 202
                                                    - 46 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 48 of 99

       21                                                                                  SB 202/AP

1168    courthouse or courthouse annex established within any such county shall be an additional
1169    registrar's or absentee ballot clerk's office or place of registration for the purpose of
1170    receiving absentee ballots under Code Section 21-2-381 and for the purpose of voting
1171    absentee ballots advance voting under Code Section 21-2-385.
1172        (c)(1) A board of registrars or absentee ballot clerk shall establish at least one drop box
1173        as a means for absentee by mail electors to deliver their ballots to the board of registrars
1174        or absentee ballot clerk. A board of registrars or absentee ballot clerk may establish
1175        additional drop boxes, subject to the limitations of this Code section, but may only
1176        establish additional drop boxes totaling the lesser of either one drop box for every
1177        100,000 active registered voters in the county or the number of advance voting locations
1178        in the county. Any additional drop boxes shall be evenly geographically distributed by
1179        population in the county. Drop boxes established pursuant to this Code section shall be
1180        established at the office of the board of registrars or absentee ballot clerk or inside
1181        locations at which advance voting, as set forth in subsection (d) of Code
1182        Section 21-2-385, is conducted in the applicable primary, election, or runoff and may be
1183        open during the hours of advance voting at that location. Such drop boxes shall be closed
1184        when advance voting is not being conducted at that location. All drop boxes shall be
1185        closed when the advance voting period ends, as set forth in subsection (d) of Code
1186        Section 21-2-385. The drop box location shall have adequate lighting and be under
1187        constant surveillance by an election official or his or her designee, law enforcement
1188        official, or licensed security guard. During an emergency declared by the Governor
1189        pursuant to Code Section 38-3-51, drop boxes may be located outside the office of the
1190        board of registrars or absentee ballot clerk or outside of locations at which advance voting
1191        is taking place, subject to the other limitations of this Code section.
1192        (2) The opening slot of a drop box shall not allow ballots to be tampered with or
1193        removed and shall be designed to minimize the ability for liquid or other substances that
1194        may damage ballots to be poured into the drop box. A drop box shall be labeled


                                                   S. B. 202
                                                     - 47 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 49 of 99

       21                                                                                   SB 202/AP

1195        "OFFICIAL ABSENTEE BALLOT DROP BOX" and shall clearly display the signage
1196        developed by the Secretary of State pertaining to Georgia law with regard to who is
1197        allowed to return absentee ballots and destroying, defacing, or delaying delivery of
1198        ballots.
1199        (3) The board of registrars or absentee ballot clerk shall arrange for the collecting and
1200        return of ballots deposited at each drop box at the conclusion of each day where advance
1201        voting takes place. Collection of ballots from a drop box shall be made by a team of at
1202        least two people. Any person collecting ballots from a drop box shall have sworn an oath
1203        in the same form as the oath for poll officers set forth in Code Section 21-2-95. The
1204        collection team shall complete and sign a ballot transfer form upon removing the ballots
1205        from the drop box which shall include the date, time, location, number of ballots,
1206        confirmation that the drop box was locked after the removal of the ballots, and the
1207        identity of each person collecting the ballots. The collection team shall then immediately
1208        transfer the ballots to the board of registrars or absentee ballot clerk, who shall process
1209        and store the ballots in the same manner as absentee ballots returned by mail are
1210        processed and stored. The board of registrars, absentee ballot clerk, or a designee of the
1211        board of registrars or absentee ballot clerk shall sign the ballot transfer form upon receipt
1212        of the ballots from the collection team. Such form shall be considered a public record
1213        pursuant to Code Section 50-18-70.
1214        (4) At the beginning of voting at each advance location where a drop box is present, the
1215        manager of the advance voting location shall open the drop box and confirm on the
1216        reconciliation form for that advance voting location that the drop box is empty. If the
1217        drop box is not empty, the manager shall secure the contents of the drop box and
1218        immediately inform the election superintendent, board of registrars, or absentee ballot
1219        clerk, who shall inform the Secretary of State."




                                                   S. B. 202
                                                     - 48 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 50 of 99

       21                                                                                     SB 202/AP

1220                                             SECTION 27.
1221 Said chapter is further amended by revising Code Section 21-2-384, relating to preparation
1222 and delivery of supplies, mailing of ballots, oath of absentee electors and persons assisting
1223 absentee electors, master list of ballots sent, challenges, and electronic transmission of
1224 ballots, as follows:
1225    "21-2-384.
1226        (a)(1) The superintendent shall, in consultation with the board of registrars or absentee
1227        ballot clerk, prepare, obtain, and deliver before the date specified in paragraph (2) of this
1228        subsection an adequate supply of official absentee ballots to the board of registrars or
1229        absentee ballot clerk for use in the primary or election or as soon as possible prior to a
1230        runoff. Envelopes and other supplies as required by this article may be ordered by the
1231        superintendent, the board of registrars, or the absentee ballot clerk for use in the primary
1232        or election.
1233        (2) The board of registrars or absentee ballot clerk shall mail or issue official absentee
1234        ballots to all eligible applicants not more than 49 29 days but not less than 45 25 days
1235        prior to any presidential preference primary, general primary other than a municipal
1236        general primary, general election other than a municipal general election, or special
1237        primary or special election in which there is a candidate for a federal office on the ballot;
1238        22 days prior to any municipal general primary or municipal general election; and as soon
1239        as possible prior to any runoff. In the case of all other special primaries or special
1240        elections, the board of registrars or absentee ballot clerk shall mail or issue official
1241        absentee ballots to all eligible applicants within three days after the receipt of such ballots
1242        and supplies, but no earlier than 22 days prior to the election; provided, however, that
1243        should official absentee ballots shall be issued to any elector of the jurisdiction be
1244        permitted to vote by absentee ballot who is entitled to vote by absentee ballot under the
1245        federal Uniformed and Overseas Citizen Absentee Voting Act, 52 U.S.C. Section 20301,
1246        et seq., as amended, beginning 49 days prior to a federal primary or election, all eligible


                                                    S. B. 202
                                                      - 49 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 51 of 99

       21                                                                                     SB 202/AP

1247        applicants of such jurisdiction shall be entitled to vote by absentee ballot beginning 49
1248        days prior to such primary or election and not later than 45 days prior to a federal primary
1249        or election. As additional applicants who submitted timely applications for an absentee
1250        ballot are determined to be eligible, the board or clerk shall mail or issue official absentee
1251        ballots to such additional applicants immediately upon determining their eligibility;
1252        provided, however, that no absentee ballot shall be mailed by the registrars or absentee
1253        ballot clerk on the day prior to a primary or election and provided, further, that no
1254        absentee ballot shall be issued on the day prior to a primary or election. For all timely
1255        received applications for absentee ballots, the board of registrars or absentee ballot clerk
1256        shall mail or issue absentee ballots, provisional absentee ballots, and notices of rejection
1257        as soon as possible upon determining their eligibility within the time periods set forth in
1258        this subsection. During the period for advance voting set forth in Code Section 21-2-385,
1259        the board of registrars or absentee ballot clerk shall make such determinations and mail
1260        or issue absentee ballots, provisional absentee ballots, and notices of rejection of
1261        application within three days after receiving a timely application for an absentee ballot.
1262        The board of registrars or absentee ballot clerk shall, within the same time periods
1263        specified in this subsection, electronically transmit official absentee ballots to all electors
1264        who have requested to receive their official absentee ballot electronically and are entitled
1265        to vote such absentee ballot under the federal Uniformed and Overseas Citizens Absentee
1266        Voting Act, 42 U.S.C. Section 1973ff 52 U.S.C. Section 20301, et seq., as amended.
1267        (3) The date a ballot is voted in the registrar's or absentee ballot clerk's office or the date
1268        a ballot is mailed or issued to an elector and the date it is returned shall be entered on the
1269        application record therefor.
1270        (4) Notwithstanding any other provision of this chapter, an elector confined in a hospital
1271        may make application for an absentee ballot The delivery of an absentee ballot to a
1272        person confined in a hospital may be made by the registrar or clerk on the day of a
1273        primary or election or during a five-day ten-day period immediately preceding the day


                                                    S. B. 202
                                                      - 50 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 52 of 99

       21                                                                                   SB 202/AP

1274        of such primary or election. Such application shall immediately be processed and, if such
1275        applicant is determined to be eligible, the board of registrars or absentee ballot clerk may
1276        deliver the absentee ballot to such elector.
1277        (5) In the event an absentee ballot which has been mailed by the board of registrars or
1278        absentee ballot clerk is not received by the applicant, the applicant may notify the board
1279        of registrars or absentee ballot clerk and sign an affidavit stating that the absentee ballot
1280        has not been received. The board of registrars or absentee ballot clerk shall then issue a
1281        second absentee ballot to the applicant and cancel the original ballot issued. The affidavit
1282        shall be attached to the original application. A second application for an absentee ballot
1283        shall not be required.
1284    (b) Except for ballots voted within the confines of the registrar's or absentee ballot clerk's
1285    office, in addition to the mailing envelope addressed to the elector, the superintendent,
1286    board of registrars, or absentee ballot clerk shall provide two envelopes for each official
1287    absentee ballot, of such size and shape as shall be determined by the Secretary of State, in
1288    order to permit the placing of one within the other and both within the mailing envelope.
1289    On the smaller of the two envelopes to be enclosed in the mailing envelope shall be printed
1290    the words 'Official Absentee Ballot' and nothing else. On the back of the The larger of the
1291    two envelopes to be enclosed within the mailing envelope shall be printed contain the form
1292    of oath of the elector and the oath for persons assisting electors, as provided for in Code
1293    Section 21-2-409, and the penalties provided for in Code Sections 21-2-568, 21-2-573,
1294    21-2-579, and 21-2-599 for violations of oaths; and on a place for the elector to print his
1295    or her name; a signature line; a space for the elector to print the number of his or her
1296    Georgia driver's license or identification card issued pursuant to Article 5 of Chapter 5 of
1297    Title 40; a space for the elector to mark to affirm that he or she does not have a Georgia
1298    driver's license or identification card issued pursuant to Article 5 of Chapter 5 of Title 40;
1299    a space for the elector to print his or her date of birth; and a space for the elector to print
1300    the last four digits of his or her social security number, if the elector does not have a


                                                   S. B. 202
                                                     - 51 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 53 of 99

       21                                                                                    SB 202/AP

1301    Georgia driver's license or state identification card issued pursuant to Article 5 of Chapter 5
1302    of Title 40. The envelope shall be designed so that the number of the elector's Georgia
1303    driver's license or identification card issued pursuant to Article 5 of Chapter 5 of Title 40,
1304    the last four digits of the elector's social security number, and the elector's date of birth
1305    shall be hidden from view when the envelope is correctly sealed. Any person other than
1306    the elector who requested the ballot, an authorized person who is assisting the elector
1307    entitled to assistance in voting pursuant to Code Section 21-2-409, an absentee ballot clerk,
1308    registrar, or law enforcement officer in the course of an investigation who knowingly
1309    unseals a sealed absentee ballot envelope shall be guilty of a felony. On the face of such
1310    envelope shall be printed the name and address of the board of registrars or absentee ballot
1311    clerk. The larger of the two envelopes shall also display the elector's name and voter
1312    registration number. The mailing envelope addressed to the elector shall contain the two
1313    envelopes, the official absentee ballot, the uniform instructions for the manner of preparing
1314    and returning the ballot, in form and substance as provided by the Secretary of State,
1315    provisional absentee ballot information, if necessary, and a notice in the form provided by
1316    the Secretary of State of all withdrawn, deceased, and disqualified candidates and any
1317    substitute candidates pursuant to Code Sections 21-2-134 and 21-2-155 and nothing else.
1318    The uniform instructions shall include information specific to the voting system used for
1319    absentee voting concerning the effect of overvoting or voting for more candidates than one
1320    is authorized to vote for a particular office and information concerning how the elector may
1321    correct errors in voting the ballot before it is cast including information on how to obtain
1322    a replacement ballot if the elector is unable to change the ballot or correct the error. The
1323    uniform instructions shall prominently include specific instructions stating that the elector
1324    shall mark his or her ballot in private and sign the oath by writing his or her usual signature
1325    with a pen and ink under penalty of false swearing that the elector has not allowed any
1326    person to observe the marking of his or her ballot other than an authorized person lawfully
1327    assisting the elector if the elector is entitled to assistance, the elector's child under 18 years


                                                  S. B. 202
                                                    - 52 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 54 of 99

       21                                                                                   SB 202/AP

1328    of age, or any child under 12 years of age and that the elector will not permit any
1329    unauthorized person to deliver or return the voted ballot to the board of registrars. The
1330    uniform instructions shall include a list of authorized persons who may deliver or return
1331    the voted ballot to the board of registrars on behalf of the elector as provided in subsection
1332    (a) of Code Section 21-2-385.          The uniform instructions shall include the contact
1333    information of the Secretary of State which may be used by the elector to report any
1334    unauthorized person requesting to observe the elector voting his or her ballot or the
1335    elector's voted ballot or any unauthorized person offering to deliver or return the voted
1336    ballot to the board of registrars.
1337        (c)(1) The oaths referred to in subsection (b) of this Code section shall be in substantially
1338        the following form:
1339         I, the undersigned, do swear (or affirm) under penalty of false swearing that I am a
1340         citizen of the United States and of the State of Georgia; that I possess the qualifications
1341         of an elector required by the laws of the State of Georgia; that I am entitled to vote in
1342         the precinct containing my residence in the primary or election in which this ballot is
1343         to be cast; that I am eligible to vote by absentee ballot; that I have not marked or mailed
1344         any other absentee ballot, nor will I mark or mail another absentee ballot for voting in
1345         such primary or election; nor shall I vote therein in person; and that I have read and
1346         understand the instructions accompanying this ballot; and that I have carefully complied
1347         with such instructions in completing this ballot; that I have marked and sealed this
1348         ballot in private and have not allowed any unauthorized person to observe the voting
1349         of this ballot or how this ballot was voted except those authorized under state and
1350         federal law; and that I will not give or transfer this ballot to any person not authorized
1351         by law to deliver or return absentee ballots. I understand that the offer or acceptance
1352         of money or any other object of value to vote for any particular candidate, list of
1353         candidates, issue, or list of issues included in this election constitutes an act of voter
1354         fraud and is a felony under Georgia law.


                                                   S. B. 202
                                                     - 53 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 55 of 99

       21                                                                                 SB 202/AP

1355                                                                  ________________________
1356                                                                  Signature or Mark of Elector
1357                                                                  ________________________
1358                                                                  Printed Name of Elector


1359        Oath of Person Assisting Elector (if any):
1360         I, the undersigned, do swear (or affirm) that I assisted the above-named elector in
1361         marking such elector's absentee ballot as such elector personally communicated such
1362         elector's preference to me; and that such elector is entitled to receive assistance in
1363         voting under provisions of subsection (a) of Code Section 21-2-409.
1364         This, the ______ day of _________, _________.


1365                                                             ____________________________
1366                                                            Signature of Person Assisting
1367                                                             Elector
1368                                                             ____________________________
1369                                                             Printed Name of Person
1370                                                             Assisting Elector


1371        Reason for assistance (Check appropriate square):
1372         G Elector is unable to read the English language.
1373         G Elector requires assistance due to physical disability.
1374        The forms upon which such oaths are printed shall contain the following information:
1375         Georgia law provides that any person who knowingly falsifies information so as to
1376         vote illegally by absentee ballot or who illegally gives or receives assistance in voting,
1377         as specified in Code Section 21-2-568 or 21-2-573, shall be guilty of a felony.




                                                 S. B. 202
                                                   - 54 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 56 of 99

       21                                                                                    SB 202/AP

1378        (2) In the case of absent uniformed services or overseas voters, if the presidential
1379        designee under Section 705(b) of the federal Help America Vote Act promulgates a
1380        standard oath for use by such voters, the Secretary of State shall be required to use such
1381        oath on absentee ballot materials for such voters and such oath shall be accepted in lieu
1382        of the oath set forth in paragraph (1) of this subsection.
1383    (d) Each board of registrars or absentee ballot clerk shall maintain for public inspection
1384    a master list, arranged by precincts, setting forth the name and residence of every elector
1385    to whom an official absentee ballot has been sent. Absentee electors whose names appear
1386    on the master list may be challenged by any elector prior to 5:00 P.M. on the day before
1387    the primary or election absentee ballots are to begin being scanned and tabulated.
1388        (e)(1) The election superintendent shall prepare special absentee run-off ballots for
1389        general primaries and general elections for use by qualified electors who are entitled to
1390        vote by absentee ballot under the federal Uniformed and Overseas Citizens Absentee
1391        Voting Act, 52 U.S.C. Section 20301, et seq.
1392        (2) Such special absentee run-off ballots for the general primary shall list the titles of all
1393        offices being contested at the general primary and the candidates qualifying for such
1394        general primary for each office and shall permit the elector to vote in the general primary
1395        runoff by indicating his or her order of preference for each candidate for each office. A
1396        separate ballot shall be prepared for each political party, but a qualified elector under this
1397        subsection shall be mailed only the ballot of the political party in whose primary such
1398        elector requests to vote. The Secretary of State shall prepare instructions for use with
1399        such special absentee run-off ballots, including instructions for voting by mail using an
1400        electronically transmitted ballot. Such ballot shall be returned by the elector in the same
1401        manner as other absentee ballots by such electors who are entitled to vote by absentee
1402        ballot under the federal Uniformed and Overseas Citizens Absentee Voting Act, 52
1403        U.S.C. Section 20301, et seq.




                                                    S. B. 202
                                                      - 55 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 57 of 99

       21                                                                                     SB 202/AP

1404        (3) Such special absentee run-off ballots for the general election shall list the titles of all
1405        offices being contested at the general election and the candidates qualifying for such
1406        general election for each office and shall permit the elector to vote in the general election
1407        runoff by indicating his or her order of preference for each candidate for each office.
1408        (4) To indicate order of preference for each candidate for each office to be voted on, an
1409        elector shall put the numeral '1' next to the name of the candidate who is the elector's first
1410        choice for such office, the numeral '2' for the elector's second choice, and so forth, in
1411        consecutive numerical order, such that a numeral indicating the elector's preference is
1412        written by the elector next to each candidate's name on the ballot. An elector shall not
1413        be required to indicate preference for more than one candidate for an office if the elector
1414        so chooses.
1415        (5) A special absentee run-off ballot shall be enclosed with each general primary
1416        absentee ballot sent to an elector who is entitled to vote by absentee ballot under the
1417        federal Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. Section 20301,
1418        et seq., along with instructions on how to cast the special absentee run-off ballot and the
1419        two envelopes to be used in returning such ballot as provided in subsection (b) of this
1420        Code section, provided that the envelopes bear the notation of 'Official Overseas/Military
1421        General Primary Run-off Ballot.' An elector shall be sent only the ballot containing the
1422        candidates of the political party in whose primary such elector desires to vote.
1423        (6) A special absentee run-off ballot shall be enclosed with each general election
1424        absentee ballot sent to an elector entitled to vote by absentee ballot under the federal
1425        Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. Section 20301, et seq.,
1426        along with instructions on how to cast the special absentee run-off ballot and the two
1427        envelopes to be used in returning such ballot as provided in subsection (b) of this Code
1428        section, provided that the envelopes bear the notation of 'Official Overseas/Military
1429        General Election Run-off Ballot.' The State Election Board shall by rule or regulation
1430        establish procedures for the transmission of blank absentee ballots by mail and by


                                                    S. B. 202
                                                      - 56 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 58 of 99

       21                                                                                   SB 202/AP

1431        electronic transmission for all electors who are entitled to vote by absentee ballot under
1432        the federal Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C.
1433        Section 20302 20301, et seq., as amended, and by which such electors may designate
1434        whether the elector prefers the transmission of such ballots by mail or electronically, for
1435        use in county, state, and federal primaries, elections, and runoffs in this state and, if the
1436        Secretary of State finds it to be feasible, for use in municipal primaries, elections, and
1437        runoffs. If no preference is stated, the ballot shall be transmitted by mail. The State
1438        Election Board shall by rule or regulation establish procedures to ensure to the extent
1439        practicable that the procedures for transmitting such ballots shall protect the security and
1440        integrity of such ballots and shall ensure that the privacy of the identity and other
1441        personal data of such electors who are entitled to vote by absentee ballot under the federal
1442        Uniformed and Overseas Citizens Absentee Voting Act, 52 U.S.C. Section 20302 20301,
1443        et seq., as amended, to whom a blank absentee ballot is transmitted under this Code
1444        section is protected throughout the process of such transmission."


1445                                            SECTION 28.
1446 Said chapter is further amended by revising subsections (a) and (d) of and adding a new
1447 subsection to Code Section 21-2-385, relating to procedure for voting by absentee ballot and
1448 advance voting, to read as follows:
1449    "(a) At any time after receiving an official absentee ballot, but before the day of the
1450    primary or election, except electors who are confined to a hospital on the day of the
1451    primary or election, the elector shall vote his or her absentee ballot, then fold the ballot and
1452    enclose and securely seal the same in the envelope on which is printed 'Official Absentee
1453    Ballot.' This envelope shall then be placed in the second one, on which is printed the form
1454    of the oath of the elector; the name and oath of the person assisting, if any; and other
1455    required identifying information. The elector shall then fill out, subscribe, and swear to the
1456    oath printed on such envelope. In order to verify that the absentee ballot was voted by the


                                                   S. B. 202
                                                     - 57 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 59 of 99

       21                                                                                   SB 202/AP

1457    elector who requested the ballot, the elector shall print the number of his or her Georgia
1458    driver's license number or identification card issued pursuant to Article 5 of Chapter 5 of
1459    Title 40 in the space provided on the outer oath envelope. The elector shall also print his
1460    or her date of birth in the space provided in the outer oath envelope. If the elector does not
1461    have a Georgia driver's license or state identification card issued pursuant to Article 5 of
1462    Chapter 5 of Title 40, the elector shall so affirm in the space provided on the outer oath
1463    envelope and print the last four digits of his or her social security number in the space
1464    provided on the outer oath envelope. If the elector does not have a Georgia driver's license,
1465    identification card issued pursuant to Article 5 of Chapter 5 of Title 40, or a social security
1466    number, the elector shall so affirm in the space provided on the outer oath envelope and
1467    place a copy of one of the forms of identification set forth in subsection (c) of Code
1468    Section 21-2-417 in the outer envelope. Such envelope shall then be securely sealed and
1469    the elector shall then personally mail or personally deliver same to the board of registrars
1470    or absentee ballot clerk, provided that mailing or delivery may be made by the elector's
1471    mother, father, grandparent, aunt, uncle, brother, sister, spouse, son, daughter, niece,
1472    nephew, grandchild, son-in-law, daughter-in-law, mother-in-law, father-in-law,
1473    brother-in-law, sister-in-law, or an individual residing in the household of such elector.
1474    The absentee ballot of a disabled elector may be mailed or delivered by the caregiver of
1475    such disabled elector, regardless of whether such caregiver resides in such disabled
1476    elector's household. The absentee ballot of an elector who is in custody in a jail or other
1477    detention facility may be mailed or delivered by any employee of such jail or facility
1478    having custody of such elector. An elector who is confined to a hospital on a primary or
1479    election day to whom an absentee ballot is delivered by the registrar or absentee ballot
1480    clerk shall then and there vote the ballot, seal it properly, and return it to the registrar or
1481    absentee ballot clerk. If the elector registered to vote for the first time in this state by mail
1482    and has not previously provided the identification required by Code Section 21-2-220 and
1483    votes for the first time by absentee ballot and fails to provide the identification required by


                                                  S. B. 202
                                                    - 58 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 60 of 99

       21                                                                                  SB 202/AP

1484    Code Section 21-2-220 with such absentee ballot, such absentee ballot shall be treated as
1485    a provisional ballot and shall be counted only if the registrars are able to verify the
1486    identification and registration of the elector during the time provided pursuant to Code
1487    Section 21-2-419."
1488        "(d)(1) There shall be a period of advance voting that shall commence:
1489         (A) On the fourth Monday immediately prior to each primary or election; and
1490         (B) On the fourth Monday immediately prior to a runoff from a general primary;
1491         (C) On the fourth Monday immediately prior to a runoff from a general election in
1492         which there are candidates for a federal office on the ballot in the runoff; and
1493         (D)(B) As soon as possible prior to a runoff from any other general primary or election
1494         in which there are only state or county candidates on the ballot in the runoff but no later
1495         than the second Monday immediately prior to such runoff
1496        and shall end on the Friday immediately prior to each primary, election, or runoff.
1497        Voting shall be conducted during normal business hours beginning at 9:00 A.M. and
1498        ending at 5:00 P.M. on weekdays, other than observed state holidays, during such period
1499        and shall be conducted on the second Saturday and third Saturdays during the hours of
1500        9:00 A.M. through 5:00 P.M. and, if the registrar or absentee ballot clerk so chooses, the
1501        second Sunday, the third Sunday, or both the second and third Sundays prior to a primary
1502        or election during the hours of 9:00 A.M. through 4:00 P.M. determined by the registrar
1503        or absentee ballot clerk, but no longer than 7:00 A.M. through 7:00 P.M.; provided,
1504        however, that in primaries and elections in which there are no federal or state candidates
1505        on the ballot, no Saturday voting hours shall be required; and provided, further, that, if
1506        such second Saturday is a public and legal holiday pursuant to Code Section 1-4-1, if
1507        such second Saturday follows a public and legal holiday occurring on the Thursday or
1508        Friday immediately preceding such second Saturday, or if such second Saturday
1509        immediately precedes a public and legal holiday occurring on the following Sunday or
1510        Monday, such advance voting shall not be held on such second Saturday but shall be held


                                                  S. B. 202
                                                    - 59 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 61 of 99

       21                                                                                   SB 202/AP

1511        on the third Saturday prior to such primary or election beginning at 9:00 A.M. and ending
1512        at 5:00 P.M. Except as otherwise provided in this paragraph, counties and municipalities
1513        the registrars may extend the hours for voting beyond regular business hours to permit
1514        advance voting from 7:00 A.M. until 7:00 P.M. and may provide for additional voting
1515        locations pursuant to Code Section 21-2-382 to suit the needs of the electors of the
1516        jurisdiction at their option; provided, however, that voting shall occur only on the days
1517        specified in this paragraph and counties and municipalities shall not be authorized to
1518        conduct advance voting on any other days.
1519        (2) The registrars or absentee ballot clerk, as appropriate, shall provide reasonable notice
1520        to the electors of their jurisdiction of the availability of advance voting as well as the
1521        times, dates, and locations at which advance voting will be conducted. In addition, the
1522        registrars or absentee ballot clerk shall notify the Secretary of State in the manner
1523        prescribed by the Secretary of State of the times, dates, and locations at which advance
1524        voting will be conducted.
1525        (3) The board of registrars shall publish the dates, times, and locations of the availability
1526        of advance voting in its jurisdiction on the homepage of the county's publicly accessible
1527        website associated with elections or registrations, or if the county does not have such a
1528        website, in a newspaper of general circulation, and by posting in a prominent location in
1529        the county, no later than 14 days prior to the beginning of the advance voting period for
1530        a general primary, special primary, general election, or special election and no later than
1531        seven days prior to the beginning of the advance voting period for any run-off election.
1532        Any new advance voting locations added after that deadline shall be published in the
1533        same manner as soon as possible. The board of registrars shall not remove any advance
1534        voting location after the notice of such location is published, except in the case of an
1535        emergency or unavoidable event that renders a location unavailable for use. Any changes
1536        that are made due to an emergency or unavoidable event after a notice of a location has




                                                   S. B. 202
                                                     - 60 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 62 of 99

       21                                                                                  SB 202/AP

1537        been published shall be published as soon as possible in the same manner set forth in this
1538        paragraph.
1539        (e) On each day of an absentee voting period, each county board of registrars or
1540        municipal absentee ballot clerk shall report for the county or municipality to the Secretary
1541        of State and post on the county or municipal website, or if the county or municipality
1542        does not maintain such a website, a place of public prominence in the county or
1543        municipality, not later than 10:00 A.M. on each business day the number of persons to
1544        whom absentee ballots have been issued, the number of persons who have returned
1545        absentee ballots, and the number of absentee ballots that have been rejected.
1546        Additionally, on each day of an advance voting period, each county board of registrars
1547        or municipal absentee ballot clerk shall report to the Secretary of State and post on the
1548        county or municipal website, or if the county or municipality does not maintain such a
1549        website, a place of public prominence in the county or municipality, not later than 10:00
1550        A.M. on each business day the number of persons who have voted at the advance voting
1551        sites in the county or municipality. During the absentee voting period and for a period
1552        of three days following a primary, election, or runoff, each county board of registrars or
1553        municipal absentee ballot clerk shall report to the Secretary of State and post on the
1554        county or municipal website, or if the county or municipality does not maintain such a
1555        website, a place of public prominence in the county or municipality, not later than 10:00
1556        A.M. on each business day the number of persons who have voted provisional ballots, the
1557        number of provisional ballots that have verified or cured and accepted for counting, and
1558        the number of provisional ballots that have been rejected."


1559                                            SECTION 29.
1560 Said chapter is further amended by revising Code Section 21-2-386, relating to safekeeping,
1561 certification, and validation of absentee ballots, rejection of ballot, delivery of ballots to




                                                   S. B. 202
                                                     - 61 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 63 of 99

       21                                                                                  SB 202/AP

1562 manager, duties of managers, precinct returns, and notification of challenged elector, as
1563 follows:
1564    "21-2-386.
1565        (a)(1)(A) The board of registrars or absentee ballot clerk shall keep safely, unopened,
1566        and stored in a manner that will prevent tampering and unauthorized access all official
1567        absentee ballots received from absentee electors prior to the closing of the polls on the
1568        day of the primary or election except as otherwise provided in this subsection.
1569        (B) Upon receipt of each ballot, a registrar or clerk shall write the day and hour of the
1570        receipt of the ballot on its envelope. The registrar or clerk shall then compare the
1571        number of the elector's Georgia driver's license number or state identification card
1572        issued pursuant to Article 5 of Chapter 5 of Title 40 and date of birth entered on the
1573        absentee ballot envelope identifying information on the oath with the same information
1574        on file in his or her office, shall compare the signature or mark on the oath with the
1575        signature or mark on the absentee elector's voter registration card or the most recent
1576        update to such absentee elector's voter registration card and application for absentee
1577        ballot or a facsimile of said signature or mark taken from said card or application, and
1578        shall, if the information and signature appear to be valid and other identifying
1579        information appears to be correct, contained in the elector's voter registration records.
1580        If the elector has affirmed on the envelope that he or she does not have a Georgia
1581        driver's license or state identification card issued pursuant to Article 5 of Chapter 5 of
1582        Title 40, the registrar or clerk shall compare the last four digits of the elector's social
1583        security number and date of birth entered on the envelope with the same information
1584        contained in the elector's voter registration records. The registrar or clerk shall also
1585        confirm that the elector signed the oath and the person assisting the elector, if any,
1586        signed the required oath. If the elector has signed the elector's oath, the person assisting
1587        has signed the required oath, if applicable, and the identifying information entered on
1588        the absentee ballot envelope matches the same information contained in the elector's


                                                  S. B. 202
                                                    - 62 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 64 of 99

       21                                                                                  SB 202/AP

1589        voter registration record, the registrar or clerk shall so certify by signing or initialing
1590        his or her name below the voter's oath. Each elector's name so certified shall be listed
1591        by the registrar or clerk on the numbered list of absentee voters prepared for his or her
1592        precinct.
1593        (C) If the elector has failed to sign the oath, or if the signature identifying information
1594        entered on the absentee ballot envelope does not appear to be valid match the same
1595        information appearing in the elector's voter registration record, or if the elector has
1596        failed to furnish required information or information so furnished does not conform
1597        with that on file in the registrar's or clerk's office, or if the elector is otherwise found
1598        disqualified to vote, the registrar or clerk shall write across the face of the envelope
1599        'Rejected,' giving the reason therefor. The board of registrars or absentee ballot clerk
1600        shall promptly notify the elector of such rejection, a copy of which notification shall be
1601        retained in the files of the board of registrars or absentee ballot clerk for at least two
1602        years. Such elector shall have until the end of the period for verifying provisional
1603        ballots contained in subsection (c) of Code Section 21-2-419 to cure the problem
1604        resulting in the rejection of the ballot. The elector may cure a failure to sign the oath,
1605        an invalid signature nonmatching identifying information, or missing information by
1606        submitting an affidavit to the board of registrars or absentee ballot clerk along with a
1607        copy of one of the forms of identification enumerated in subsection (c) of Code
1608        Section 21-2-417 before the close of such period. The affidavit shall affirm that the
1609        ballot was submitted by the elector, is the elector's ballot, and that the elector is
1610        registered and qualified to vote in the primary, election, or runoff in question. If the
1611        board of registrars or absentee ballot clerk finds the affidavit and identification to be
1612        sufficient, the absentee ballot shall be counted.
1613        (D) An elector who registered to vote by mail, but did not comply with subsection (c)
1614        of Code Section 21-2-220, and who votes for the first time in this state by absentee
1615        ballot shall include with his or her application for an absentee ballot or in the outer oath


                                                  S. B. 202
                                                    - 63 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 65 of 99

       21                                                                                 SB 202/AP

1616        envelope of his or her absentee ballot either one of the forms of identification listed in
1617        subsection (a) of Code Section 21-2-417 or a copy of a current utility bill, bank
1618        statement, government check, paycheck, or other government document that shows the
1619        name and address of such elector. If such elector does not provide any of the forms of
1620        identification listed in this subparagraph with his or her application for an absentee
1621        ballot or with the absentee ballot, such absentee ballot shall be deemed to be a
1622        provisional ballot and such ballot shall only be counted if the registrars are able to
1623        verify current and valid identification of the elector as provided in this subparagraph
1624        within the time period for verifying provisional ballots pursuant to Code
1625        Section 21-2-419. The board of registrars or absentee ballot clerk shall promptly notify
1626        the elector that such ballot is deemed a provisional ballot and shall provide information
1627        on the types of identification needed and how and when such identification is to be
1628        submitted to the board of registrars or absentee ballot clerk to verify the ballot.
1629        (E) Three copies of the numbered list of voters shall also be prepared for such rejected
1630        absentee electors, giving the name of the elector and the reason for the rejection in each
1631        case. Three copies of the numbered list of certified absentee voters and three copies of
1632        the numbered list of rejected absentee voters for each precinct shall be turned over to
1633        the poll manager in charge of counting the absentee ballots and shall be distributed as
1634        required by law for numbered lists of voters.
1635        (F) All absentee ballots returned to the board or absentee ballot clerk after the closing
1636        of the polls on the day of the primary or election shall be safely kept unopened by the
1637        board or absentee ballot clerk and then transferred to the appropriate clerk for storage
1638        for the period of time required for the preservation of ballots used at the primary or
1639        election and shall then, without being opened, be destroyed in like manner as the used
1640        ballots of the primary or election. The board of registrars or absentee ballot clerk shall
1641        promptly notify the elector by first-class mail that the elector's ballot was returned too
1642        late to be counted and that the elector will not receive credit for voting in the primary


                                                 S. B. 202
                                                   - 64 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 66 of 99

       21                                                                                 SB 202/AP

1643        or election. All such late absentee ballots shall be delivered to the appropriate clerk and
1644        stored as provided in Code Section 21-2-390.
1645        (G) Notwithstanding any provision of this chapter to the contrary, until the United
1646        States Department of Defense notifies the Secretary of State that the Department of
1647        Defense has implemented a system of expedited absentee voting for those electors
1648        covered by this subparagraph, absentee ballots cast in a primary, election, or runoff by
1649        eligible absentee electors who reside outside the county or municipality in which the
1650        primary, election, or runoff is held and are members of the armed forces of the United
1651        States, members of the merchant marine of the United States, spouses or dependents of
1652        members of the armed forces or merchant marine residing with or accompanying such
1653        members, or overseas citizens that are postmarked by the date of such primary, election,
1654        or runoff and are received within the three-day period following such primary, election,
1655        or runoff, if proper in all other respects, shall be valid ballots and shall be counted and
1656        included in the certified election results.
1657        (2)(A) Beginning at 8:00 A.M. on the third Monday prior to After the opening of the
1658        polls on the day of the primary, election, or runoff, the registrars or absentee ballot
1659        clerks election superintendent shall be authorized to open the outer oath envelope on
1660        which is printed the oath of the elector of absentee ballots that have been verified and
1661        accepted pursuant to subparagraph (a)(1)(B) of this Code section, in such a manner as
1662        not to destroy the oath printed thereon; provided, however, that the registrars or
1663        absentee ballot clerk shall not be authorized to remove the contents of such outer
1664        envelope, or to open the inner envelope marked 'Official Absentee Ballot,' except as
1665        otherwise provided in this Code section and scan the absentee ballot using one or more
1666        ballot scanners. At least three persons who are registrars, deputy registrars, poll
1667        workers, or absentee ballot clerks must be present before commencing; and three
1668        persons who are registrars, deputy registrars, or absentee ballot clerks shall be present
1669        at all times while the outer absentee ballot envelopes are being opened and the absentee


                                                 S. B. 202
                                                   - 65 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 67 of 99

       21                                                                                 SB 202/AP

1670        ballots are being scanned. After opening the outer envelopes, the ballots shall be safely
1671        and securely stored until the time for tabulating such ballots. However, no person shall
1672        tally, tabulate, estimate, or attempt to tally, tabulate, or estimate or cause the ballot
1673        scanner or any other equipment to produce any tally or tabulate, partial or otherwise,
1674        of the absentee ballots cast until the time for the closing of the polls on the day of the
1675        primary, election, or runoff except as provided in this Code section. Prior to beginning
1676        the process set forth in this paragraph, the superintendent shall provide written notice
1677        to the Secretary of State in writing at least seven days prior to processing and scanning
1678        absentee ballots. Such notice shall contain the dates, start and end times, and location
1679        or locations where absentee ballots will be processed and scanned. The superintendent
1680        shall also post such notice publicly in a prominent location in the superintendent's office
1681        and on the home page of the county election superintendent's website, if the county
1682        election superintendent maintains such a website. The Secretary of State shall publish
1683        on his or her website the information he or she receives from superintendents stating
1684        the dates, times, and locations where absentee ballots will be processed.
1685        (B) The proceedings set forth in this paragraph shall be open to the view of the public,
1686        but no person except one employed and designated by the superintendent shall touch
1687        any ballot or ballot container. Any person involved in processing and scanning
1688        absentee ballots shall swear an oath, in the same form as the oath for poll officers
1689        provided in Code Section 21-2-95, prior to beginning the processing and scanning of
1690        absentee ballots. The county executive committee or, if there is no organized county
1691        executive committee, the state executive committee of each political party and political
1692        body having candidates whose names appear on the ballot for such election shall have
1693        the right to designate two persons and each independent and nonpartisan candidate
1694        whose name appears on the ballot for such election shall have the right to designate one
1695        person to act as monitors for such process. In the event that the only issue to be voted
1696        upon in an election is a referendum question, the superintendent shall also notify in


                                                 S. B. 202
                                                   - 66 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 68 of 99

       21                                                                                  SB 202/AP

1697         writing the chief judge of the superior court of the county who shall appoint two
1698         electors of the county to monitor such process. While viewing or monitoring the
1699         process set forth in this paragraph, monitors and observers shall be prohibited from:
1700           (i) In any way interfering with the processing or scanning of absentee ballots or the
1701           conduct of the election;
1702           (ii) Using or bringing into the room any photographic or other electronic monitoring
1703           or recording devices, cellular telephones, or computers;
1704           (iii) Engaging in any form of campaigning or campaign activity;
1705           (iv) Taking any action that endangers the secrecy and security of the ballots;
1706           (v) Touching any ballot or ballot container;
1707           (vi) Tallying, tabulating, estimating, or attempting to tally, tabulate, or estimate,
1708           whether partial or otherwise, any of the votes on the absentee ballots cast; and
1709           (vii) Communicating any information that they see while monitoring the processing
1710           and scanning of the absentee ballots, whether intentionally or inadvertently, about any
1711           ballot, vote, or selection to anyone other than an election official who needs such
1712           information to lawfully carry out his or her official duties.
1713         (C)    The State Election Board shall promulgate rules requiring reconciliation
1714         procedures; prompt and undelayed scanning of ballots after absentee ballot envelopes
1715         are opened; secrecy of election results prior to the closing of the polls on the day of a
1716         primary, election, or runoff; and other protections to protect the integrity of the process
1717         set forth in this paragraph.
1718        (3) A county election superintendent may, in his or her discretion, after 7:00 A.M. on the
1719        day of the primary, election, or runoff open the inner envelopes in accordance with the
1720        procedures prescribed in this subsection and begin tabulating the absentee ballots. If the
1721        county election superintendent chooses to open the inner envelopes and begin tabulating
1722        such ballots prior to the close of the polls on the day of the primary, election, or runoff,
1723        the superintendent shall notify in writing, at least seven days prior to the primary,


                                                   S. B. 202
                                                     - 67 -
                  Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 69 of 99

       21                                                                                  SB 202/AP

1724        election, or runoff, the Secretary of State of the superintendent's intent to begin the
1725        absentee ballot tabulation prior to the close of the polls. The county executive committee
1726        or, if there is no organized county executive committee, the state executive committee of
1727        each political party and political body having candidates whose names appear on the
1728        ballot for such election in such county shall have the right to designate two persons and
1729        each independent and nonpartisan candidate whose name appears on the ballot for such
1730        election in such county shall have the right to designate one person to act as monitors for
1731        such process. In the event that the only issue to be voted upon in an election is a
1732        referendum question, the superintendent shall also notify in writing the chief judge of the
1733        superior court of the county who shall appoint two electors of the county to monitor such
1734        process.
1735        (4)     The county election superintendent shall publish a written notice in the
1736        superintendent's office of the superintendent's intent to begin the absentee ballot
1737        tabulation prior to the close of the polls and publish such notice at least one week prior
1738        to the primary, election, or runoff in the legal organ of the county.
1739        (5) The process for opening the inner absentee ballot envelopes, scanning absentee
1740        ballots, of and tabulating absentee ballots on the day of a primary, election, or runoff as
1741        provided in this subsection shall be a confidential process conducted in a manner to
1742        maintain the secrecy of all ballots and to protect the disclosure of any balloting
1743        information before 7:00 P.M. on election day. No absentee ballots shall be tabulated
1744        before 7:00 A.M. on the day of a primary, election, or runoff.
1745        (6) All persons conducting the tabulation of absentee ballots during the day of a primary,
1746        election, or runoff, including the vote review panel required by Code Section 21-2-483,
1747        and all monitors and observers shall be sequestered until the time for the closing of the
1748        polls. All such persons shall have no contact with the news media; shall have no contact
1749        with other persons not involved in monitoring, observing, or conducting the tabulation;
1750        shall not use any type of communication device including radios, telephones, and cellular


                                                  S. B. 202
                                                    - 68 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 70 of 99

       21                                                                                   SB 202/AP

1751        telephones; shall not utilize computers for the purpose of e-mail email, instant messaging,
1752        or other forms of communication; and shall not communicate any information concerning
1753        the tabulation until the time for the closing of the polls; provided, however, that
1754        supervisory and technical assistance personnel shall be permitted to enter and leave the
1755        area in which the tabulation is being conducted but shall not communicate any
1756        information concerning the tabulation to anyone other than the county election
1757        superintendent; the staff of the superintendent; those persons conducting, observing, or
1758        monitoring the tabulation; and those persons whose technical assistance is needed for the
1759        tabulation process to operate.
1760        (7) The absentee ballots shall be tabulated in accordance with the procedures of this
1761        chapter for the tabulation of absentee ballots. As such ballots are tabulated, they shall be
1762        placed into locked ballot boxes and may be transferred to locked ballot bags, if needed,
1763        for security. The persons conducting the tabulation of the absentee ballots shall not cause
1764        the tabulating equipment to produce any count, partial or otherwise, of the absentee votes
1765        cast until the time for the closing of the polls except as otherwise provided in this Code
1766        section.
1767    (b) When requested by the superintendent, but not earlier than the third Monday prior to
1768    a primary, election, or runoff As soon as practicable after 7:00 A.M. on the day of the
1769    primary, election, or runoff, in precincts other than those in which optical scanning
1770    tabulators are used, a registrar or absentee ballot clerk shall deliver the official absentee
1771    ballot of each certified absentee elector, each rejected absentee ballot, applications for such
1772    ballots, and copies of the numbered lists of certified and rejected absentee electors to the
1773    manager in charge of the absentee ballot precinct of the county or municipality, which shall
1774    be located in the precincts containing the county courthouse or polling place designated by
1775    the municipal superintendent. In those precincts in which optical scanning tabulators are
1776    used, such absentee ballots shall be taken to the tabulation center or other place location
1777    designated by the superintendent, and the superintendent or official receiving such absentee


                                                   S. B. 202
                                                     - 69 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 71 of 99

       21                                                                                SB 202/AP

1778    ballots shall issue his or her receipt therefor. Except as otherwise provided in this Code
1779    section, in no event shall the counting of the ballots begin before the polls close.
1780    (c) The superintendent shall cause the verified and accepted absentee ballots to be opened
1781    and tabulated as provided in this Code section. A Except as otherwise provided in this
1782    Code section, after the close of the polls on the day of the primary, election, or runoff, a
1783    manager shall then open the outer envelope in such manner as not to destroy the oath
1784    printed thereon and shall deposit the inner envelope marked 'Official Absentee Ballot' in
1785    a ballot box reserved for absentee ballots. In the event that an outer envelope is found to
1786    contain an absentee ballot that is not in an inner envelope, the ballot shall be sealed in an
1787    inner envelope, initialed and dated by the person sealing the inner envelope, and deposited
1788    in the ballot box and counted in the same manner as other absentee ballots, provided that
1789    such ballot is otherwise proper. Such manager with two assistant managers, appointed by
1790    the superintendent, with such clerks as the manager deems necessary shall count the
1791    absentee ballots following the procedures prescribed by this chapter for other ballots,
1792    insofar as practicable, and prepare an election return for the county or municipality
1793    showing the results of the absentee ballots cast in such county or municipality.
1794    (d) All absentee ballots shall be counted and tabulated in such a manner that returns may
1795    be reported by precinct; and separate returns shall be made for each precinct in which
1796    absentee ballots were cast showing the results by each precinct in which the electors reside.
1797    The superintendent shall utilize the procedures set forth in this Code section to ensure that
1798    the returns of verified and accepted absentee ballots cast are reported to the public as soon
1799    as possible following the closing of the polls on the day of the primary, election, or runoff.
1800    Failure to utilize these procedures to ensure that the returns of verified and accepted
1801    absentee ballots are reported as soon as possible following the close of polls shall subject
1802    the superintendent to sanctions by the State Election Board. If a superintendent fails to
1803    report the returns of verified and accepted absentee ballots by the day following the




                                                 S. B. 202
                                                   - 70 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 72 of 99

       21                                                                                 SB 202/AP

1804    election at 5:00 P.M., the State Election Board may convene an independent performance
1805    review board pursuant to Code Section 21-2-107.
1806    (e) If an absentee elector's right to vote has been challenged for cause, a poll officer shall
1807    write 'Challenged,' the elector's name, and the alleged cause of challenge on the outer
1808    envelope and shall deposit the ballot in a secure, sealed ballot box; and it shall be counted
1809    as other challenged ballots are counted. Where direct recording electronic voting systems
1810    are used for absentee balloting and a challenge to an elector's right to vote is made prior to
1811    the time that the elector votes, the elector shall vote on a paper or optical scanning ballot
1812    and such ballot shall be handled as provided in this subsection. The board of registrars or
1813    absentee ballot clerk shall promptly notify the elector of such challenge.
1814    (f) It shall be unlawful at any time prior to the close of the polls for any person to disclose
1815    or for any person to receive any information regarding the results of the tabulation of
1816    absentee ballots except as expressly provided by law."


1817                                          SECTION 30.
1818 Said chapter is further amended in Code Section 21-2-390, relating to delivery of election
1819 materials to clerk of superior court or city clerk after primary or election and accounting for
1820 ballots by registrars or municipal absentee ballot clerks, by designating the existing text as
1821 subsection (a) and adding a new subsection to read as follows:
1822    "(b) The Secretary of State shall be authorized to inspect and audit the information
1823    contained in the absentee ballot applications or envelopes at his or her discretion at any
1824    time during the 24 month retention period. Such audit may be conducted state wide or in
1825    selected counties or cities and may include the auditing of a statistically significant sample
1826    of the envelopes or a full audit of all of such envelopes. For this purpose, the Secretary of
1827    State or his or her authorized agents shall have access to such envelopes in the custody of
1828    the clerk of superior court or city clerk."




                                                 S. B. 202
                                                   - 71 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 73 of 99

       21                                                                                SB 202/AP

1829                                         SECTION 31.
1830 Said chapter is further amended in Code Section 21-2-403, relating to time for opening and
1831 closing of polls, by redesignating the existing text as subsection (a) and adding a new
1832 subsection to read as follows:
1833    "(b) Poll hours at a precinct may be extended only by order of a judge of the superior court
1834    of the county in which the precinct is located upon good cause shown by clear and
1835    convincing evidence that persons were unable to vote at that precinct during a specific
1836    period or periods of time. Poll hours shall not be extended longer than the total amount of
1837    time during which persons were unable to vote at such precinct. Any order extending poll
1838    hours at a precinct beyond 9:00 P.M. shall be by written order with specific findings of fact
1839    supporting such extension."


1840                                         SECTION 32.
1841 Said chapter is further amended by revising subsections (c) and (e) of Code
1842 Section 21-2-408, relating to poll watchers, designation, duties, removal for interference with
1843 election, reports by poll watchers of infractions or irregularities, and ineligibility of
1844 candidates to serve as poll watchers, as follows:
1845    "(c) In counties or municipalities using direct recording electronic (DRE) voting systems
1846    or optical scanning voting systems, each political party may appoint two poll watchers in
1847    each primary or election, each political body may appoint two poll watchers in each
1848    election, each nonpartisan candidate may appoint one poll watcher in each nonpartisan
1849    election, and each independent candidate may appoint one poll watcher in each election to
1850    serve in the locations designated by the superintendent within the tabulating center. Such
1851    designated locations shall include the check-in area, the computer room, the duplication
1852    area, and such other areas as the superintendent may deem necessary to the assurance of
1853    fair and honest procedures in the tabulating center. The locations designated by the
1854    superintendent shall ensure that each poll watcher can fairly observe the procedures set


                                                S. B. 202
                                                  - 72 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 74 of 99

       21                                                                                SB 202/AP

1855    forth in this Code section. The poll watchers provided for in this subsection shall be
1856    appointed and serve in the same manner as other poll watchers."
1857    "(e) No person shall be appointed or be eligible to serve as a poll watcher in any primary
1858    or election in which such person is a candidate. No person shall be eligible to serve as a
1859    poll watcher unless he or she has completed training provided by the political party,
1860    political body, or candidate designating the poll watcher. Upon request, the Secretary of
1861    State shall make available material to each political party, political body, or candidate that
1862    can be utilized in such training but it shall be the responsibility of the political party,
1863    political body, or candidate designating the poll watcher to instruct poll watchers in their
1864    duties and in applicable laws and rules and regulations. Each political party, political body,
1865    or candidate shall, in their written designation of poll watchers, certify under oath that the
1866    named poll watchers have completed the training required by this Code section."


1867                                           SECTION 33.
1868 Said chapter is further amended by revising subsections (a) and (e) of Code
1869 Section 21-2-414, relating to restrictions on campaign activities and public opinion polling
1870 within the vicinity of a polling place, cellular phone use prohibited, prohibition of candidates
1871 from entering certain polling places, and penalty, as follows:
1872    "(a) No person shall solicit votes in any manner or by any means or method, nor shall any
1873    person distribute or display any campaign material, nor shall any person give, offer to give,
1874    or participate in the giving of any money or gifts, including, but not limited to, food and
1875    drink, to an elector, nor shall any person solicit signatures for any petition, nor shall any
1876    person, other than election officials discharging their duties, establish or set up any tables
1877    or booths on any day in which ballots are being cast:
1878        (1) Within 150 feet of the outer edge of any building within which a polling place is
1879        established;
1880        (2) Within any polling place; or


                                                 S. B. 202
                                                   - 73 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 75 of 99

       21                                                                                 SB 202/AP

1881        (3) Within 25 feet of any voter standing in line to vote at any polling place.
1882    These restrictions shall not apply to conduct occurring in private offices or areas which
1883    cannot be seen or heard by such electors."
1884    "(e) This Code section shall not be construed to prohibit a poll officer from distributing
1885    materials, as required by law, which are necessary for the purpose of instructing electors
1886    or from distributing materials prepared by the Secretary of State which are designed solely
1887    for the purpose of encouraging voter participation in the election being conducted or from
1888    making available self-service water from an unattended receptacle to an elector waiting in
1889    line to vote."


1890                                           SECTION 34.
1891 Said chapter is further amended by revising subsections (a) and (b) of Code
1892 Section 21-2-418, relating to provisional ballots, as follows:
1893    "(a) If a person presents himself or herself at a polling place, absentee polling place, or
1894    registration office in his or her county of residence in this state for the purpose of casting
1895    a ballot in a primary or election stating a good faith belief that he or she has timely
1896    registered to vote in such county of residence in such primary or election and the person's
1897    name does not appear on the list of registered electors, the person shall be entitled to cast
1898    a provisional ballot in his or her county of residence in this state as provided in this Code
1899    section. If the person presents himself or herself at a polling place in the county in which
1900    he or she is registered to vote, but not at the precinct at which he or she is registered to
1901    vote, the poll officials shall inform the person of the polling location for the precinct where
1902    such person is registered to vote. The poll officials shall also inform such person that any
1903    votes cast by a provisional ballot in the wrong precinct will not be counted unless it is cast
1904    after 5:00 P.M. and before the regular time for the closing of the polls on the day of the
1905    primary, election, or runoff and unless the person executes a sworn statement, witnessed




                                                  S. B. 202
                                                    - 74 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 76 of 99

       21                                                                                    SB 202/AP

1906    by the poll official, stating that he or she is unable to vote at his or her correct polling place
1907    prior to the closing of the polls and giving the reason therefor.
1908    (b) Such person voting a provisional ballot shall complete an official voter registration
1909    form and a provisional ballot voting certificate which shall include information about the
1910    place, manner, and approximate date on which the person registered to vote. The person
1911    shall swear or affirm in writing that he or she previously registered to vote in such primary
1912    or election, is eligible to vote in such primary or election, has not voted previously in such
1913    primary or election, and meets the criteria for registering to vote in such primary or
1914    election. If the person is voting a provisional ballot in the county in which he or she is
1915    registered to vote but not at the precinct in which he or she is registered to vote during the
1916    period from 5:00 P.M. to the regular time for the closing of the polls on the day of the
1917    primary, election, or runoff, the person shall execute a sworn statement, witnessed by the
1918    poll official, stating that he or she is unable to vote at his or her correct polling place prior
1919    to the closing of the polls and giving the reason therefor. The form of the provisional ballot
1920    voting certificate shall be prescribed by the Secretary of State. The person shall also
1921    present the identification required by Code Section 21-2-417."


1922                                           SECTION 35.
1923 Said chapter is further amended by revising Code Section 21-2-419, relating to validation of
1924 provisional ballots and reporting to Secretary of State, as follows:
1925    "21-2-419.
1926    (a) A person shall cast a provisional ballot on the same type of ballot that is utilized by the
1927    county or municipality. Such provisional ballot shall be sealed in double envelopes as
1928    provided in Code Section 21-2-384 and shall be deposited by the person casting such ballot
1929    in a secure, sealed ballot box.
1930    (b) At the earliest time possible after the casting of a provisional ballot, but no later than
1931    the day after the primary or election in which such provisional ballot was cast, the board


                                                  S. B. 202
                                                    - 75 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 77 of 99

       21                                                                                    SB 202/AP

1932    of registrars of the county or municipality, as the case may be, shall be notified by the
1933    election superintendent that provisional ballots were cast in the primary or election and the
1934    registrars shall be provided with the documents completed by the person casting the
1935    provisional ballot as provided in Code Section 21-2-418. Provisional ballots shall be
1936    securely maintained by the election superintendent until a determination has been made
1937    concerning their status. The board of registrars shall immediately examine the information
1938    contained on such documents and make a good faith effort to determine whether the person
1939    casting the provisional ballot was entitled to vote in the primary or election. Such good
1940    faith effort shall include a review of all available voter registration documentation,
1941    including registration information made available by the electors themselves and
1942    documentation of modifications or alterations of registration data showing changes to an
1943    elector's registration status. Additional sources of information may include, but are not
1944    limited to, information from the Department of Driver Services, Department of Family and
1945    Children Services, Department of Natural Resources, public libraries, or any other agency
1946    of government including, but not limited to, other county election and registration offices.
1947        (c)(1) If the registrars determine after the polls close, but not later than three days
1948        following the primary or election, that the person casting the provisional ballot timely
1949        registered to vote and was eligible and entitled to vote in the precinct in which he or she
1950        voted in such primary or election, the registrars shall notify the election superintendent
1951        and the provisional ballot shall be counted and included in the county's or municipality's
1952        certified election results.
1953        (2) If the registrars determine after the polls close, but not later than three days following
1954        the primary or election, that the person voting the provisional ballot timely registered and
1955        was eligible and entitled to vote in the primary or election but voted in the wrong
1956        precinct, then the board of registrars shall notify the election superintendent only if such
1957        person voted between the hours of 5:00 P.M. and the regular time for the closing of the
1958        polls on the day of the primary, election, or runoff and provided the sworn statement


                                                    S. B. 202
                                                      - 76 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 78 of 99

       21                                                                                    SB 202/AP

1959        required by subsection (b) of Code Section 21-2-418. The superintendent shall count
1960        such person's votes which were cast for candidates in those races for which the person
1961        was entitled to vote but shall not count the votes cast for candidates in those races in
1962        which such person was not entitled to vote. The superintendent shall order the proper
1963        election official at the tabulating center or precinct to prepare an accurate duplicate ballot
1964        containing only those votes cast by such person in those races in which such person was
1965        entitled to vote for processing at the tabulating center or precinct, which shall be verified
1966        in the presence of a witness. Such duplicate ballot shall be clearly labeled with the word
1967        'Duplicate,' shall bear the designation of the polling place, and shall be given the same
1968        serial number as the original ballot. The original ballot shall be retained and the sworn
1969        statement required by subsection (b) of Code Section 21-2-418 shall be transmitted to the
1970        Secretary of State with the certification documents required by paragraph (4) of
1971        subsection (a) of Code Section 21-2-497 and such statement shall be reviewed by the
1972        State Election Board.
1973        (3) If the registrars determine that the person casting the provisional ballot did not timely
1974        register to vote or was not eligible or entitled to vote in the precinct in which he or she
1975        voted in such primary or election or shall be unable to determine within three days
1976        following such primary or election whether such person timely registered to vote and was
1977        eligible and entitled to vote in such primary or election, the registrars shall so notify the
1978        election superintendent and such ballot shall not be counted. The election superintendent
1979        shall mark or otherwise document that such ballot was not counted and shall deliver and
1980        store such ballots with all other ballots and election materials as provided in Code
1981        Section 21-2-500.
1982        (d)(1) At the earliest time possible after a determination is made regarding a provisional
1983        ballot, the board of registrars shall notify in writing those persons whose provisional
1984        ballots were not counted that their ballots were not counted because of the inability of the
1985        registrars to verify that the persons timely registered to vote or other proper reason. The


                                                    S. B. 202
                                                      - 77 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 79 of 99

       21                                                                                   SB 202/AP

1986        registrars shall process the official voter registration form completed by such persons
1987        pursuant to Code Section 21-2-418 and shall add such persons to the electors list if found
1988        qualified.
1989        (2) At the earliest time possible after a determination is made regarding a provisional
1990        ballot, the board of registrars shall notify in writing those electors who voted in the wrong
1991        precinct and whose votes were partially counted of their correct precinct.
1992    (e) The board of registrars shall complete a report in a form designated by the Secretary
1993    of State indicating the number of provisional ballots cast and counted in the primary or
1994    election."


1995                                            SECTION 36.
1996 Said chapter is further amended in Part 1 of Article 11, relating to general provisions
1997 regarding preparation for and conduct of primaries and elections, by adding new Code
1998 sections to read as follows:
1999    "21-2-420.
2000    (a) After the time for the closing of the polls and the last elector voting, the poll officials
2001    in each precinct shall complete the required accounting and related documentation for the
2002    precinct and shall advise the election superintendent of the total number of ballots cast at
2003    such precinct and the total number of provisional ballots cast. The chief manager and at
2004    least one assistant manager shall post a copy of the tabulated results for the precinct on the
2005    door of the precinct and then immediately deliver all required documentation and election
2006    materials to the election superintendent. The election superintendent shall then ensure that
2007    such ballots are processed, counted, and tabulated as soon as possible and shall not cease
2008    such count and tabulation until all such ballots are counted and tabulated.
2009    (b) The election superintendent shall ensure that each precinct notifies the election
2010    superintendent of the number of ballots cast and number of provisional ballots cast as soon
2011    as possible after the time for the closing of the polls and the last elector votes. The election


                                                   S. B. 202
                                                     - 78 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 80 of 99

       21                                                                                  SB 202/AP

2012    superintendent shall post such information publicly. The State Election Board shall
2013    promulgate rules and regulations regarding how such information shall be publicly posted
2014    to ensure transparency, accuracy, and security.


2015    21-2-421.
2016    (a) As soon as possible but not later than 10:00 P.M. following the close of the polls on
2017    the day of a primary, election, or runoff, the election superintendent shall report to the
2018    Secretary of State and post in a prominent public place the following information:
2019        (1) The number of ballots cast at the polls on the day of the primary, election, or runoff,
2020        including provisional ballots cast;
2021        (2) The number of ballots cast at advance voting locations during the advance voting
2022        period for the primary, election, or runoff; and
2023        (3) The total number of absentee ballots returned to the board of registrars by the
2024        deadline to receive such absentee ballots on the day of the primary, election, or runoff.
2025    (b) Upon the completion of the report provided for in subsection (a) of this Code section,
2026    the election superintendent shall compare the total number of ballots received as reported
2027    in subsection (a) of this Code section and the counting of the ballots in the primary,
2028    election, or runoff minus any rejected and uncured absentee ballots, uncounted provisional
2029    ballots, and any other uncounted ballots, with the total number of ballots cast in the
2030    primary, election, or runoff. The results of such comparison and all explanatory materials
2031    shall be reported to the Secretary of State. The reason for any discrepancy shall be fully
2032    investigated and reported to the Secretary of State."


2033                                              SECTION 37.
2034 Said chapter is further amended by revising subsections (a) and (d) of Code
2035 Section 21-2-437, relating to procedure as to count and return of votes generally and void
2036 ballots, as follows:


                                                    S. B. 202
                                                      - 79 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 81 of 99

       21                                                                                SB 202/AP

2037    "(a) After the polls close and as soon as all the ballots have been properly accounted for
2038    and those outside the ballot box as well as the voter's certificates, numbered list of voters,
2039    and electors list have been sealed, the poll officers shall open the ballot box and take
2040    therefrom all ballots contained therein. In primaries in which more than one ballot box is
2041    used, any ballots or stubs belonging to another party holding its primary in the same polling
2042    place shall be returned to the ballot box for the party for which they were issued. In
2043    primaries, separate tally and return sheets shall be prepared for each party, and separate
2044    poll officers shall be designated by the chief manager to count and tally each party's ballot.
2045    Where the same ballot box is being used by one or more parties, the ballots and stubs shall
2046    first be divided by party before being tallied and counted. The ballots shall then be counted
2047    one by one and a record made of the total number. Then the chief manager, together with
2048    such assistant managers and other poll officers as the chief manager may designate, under
2049    the scrutiny of one of the assistant managers and in the presence of the other poll officers,
2050    shall read aloud the names of the candidates marked or written upon each ballot, together
2051    with the office for which the person named is a candidate, and the answers contained on
2052    the ballots to the questions submitted, if any; and the other assistant manager and clerks
2053    shall carefully enter each vote as read and keep account of the same in ink on a sufficient
2054    number of tally papers, all of which shall be made at the same time. All ballots, after being
2055    removed from the box, shall be kept within the unobstructed view of all persons in the
2056    voting room until replaced in the box. No person, while handling the ballots, shall have
2057    in his or her hand any pencil, pen, stamp, or other means of marking or spoiling any ballot.
2058    The poll officers shall immediately proceed to canvass and compute the votes cast and shall
2059    not adjourn or postpone the canvass or computation until it shall have been fully
2060    completed, except that, in the discretion of the superintendent, the poll officers may stop
2061    the counting after all contested races and questions are counted, provided that the results
2062    of these contested races and questions are posted for the information of the public outside




                                                 S. B. 202
                                                   - 80 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 82 of 99

       21                                                                                SB 202/AP

2063    the polling place and the ballots are returned to the ballot box and deposited with the
2064    superintendent until counting is resumed on the following day."
2065    "(d) Any ballot marked so as to identify the voter shall be void and not counted, except a
2066    ballot cast by a challenged elector whose name appears on the electors list; such challenged
2067    vote shall be counted as prima facie valid but may be voided in the event of an election
2068    contest. Any ballot marked by anything but pen or pencil shall be void and not counted.
2069    Any erasure, mutilation, or defect in the vote for any candidate shall render void the vote
2070    for such candidate but shall not invalidate the votes cast on the remainder of the ballot, if
2071    otherwise properly marked. If an elector shall mark his or her ballot for more persons for
2072    any nomination or office than there are candidates to be voted for such nomination or
2073    office, or if, for any reason, it may be impossible to determine his or her choice for any
2074    nomination or office, his or her ballot shall not be counted for such nomination or office;
2075    but the ballot shall be counted for all nominations or offices for which it is properly
2076    marked. Unmarked ballots or ballots improperly or defectively marked so that the whole
2077    ballot is void shall be set aside and shall be preserved with other ballots. In primaries,
2078    votes cast for candidates who have died, withdrawn, or been disqualified shall be void and
2079    shall not be counted. Except as provided in subsection (g) of Code Section 21-2-134
2080    regarding nonpartisan elections, in In elections, votes for candidates who have died or been
2081    disqualified shall be void and shall not be counted."


2082                                         SECTION 38.
2083 Said chapter is further amended by revising subsection (a) of Code Section 21-2-438, relating
2084 to ballots identifying voter, not marked, or improperly marked declared void, as follows:
2085    "(a) Any ballot marked so as to identify the voter shall be void and not counted, except a
2086    ballot cast by a challenged elector whose name appears on the electors list; such challenged
2087    vote shall be counted as prima facie valid but may be voided in the event of an election
2088    contest. Any ballot marked by anything but pen or pencil shall be void and not counted.


                                                S. B. 202
                                                  - 81 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 83 of 99

       21                                                                                SB 202/AP

2089    Any erasure, mutilation, or defect in the vote for any candidate shall render void the vote
2090    for such candidate but shall not invalidate the votes cast on the remainder of the ballot, if
2091    otherwise properly marked. If an elector shall mark his or her ballot for more persons for
2092    any nomination or office than there are candidates to be voted for such nomination or
2093    office, or if, for any reason, it may be impossible to determine his or her choice for any
2094    nomination or office, his or her ballot shall not be counted for such nomination or office;
2095    but the ballot shall be counted for all nominations or offices for which it is properly
2096    marked. Ballots not marked or improperly or defectively marked so that the whole ballot
2097    is void, shall be set aside and shall be preserved with the other ballots. In primaries, votes
2098    cast for candidates who have died, withdrawn, or been disqualified shall be void and shall
2099    not be counted. Except as provided in subsection (g) of Code Section 21-2-134 regarding
2100    nonpartisan elections, in In elections, votes for candidates who have died or been
2101    disqualified shall be void and shall not be counted."


2102                                         SECTION 38A.
2103 Said chapter is further amended by revising subsection (a) of Code Section 21-2-480, relating
2104 to caption for ballots, party designations, and form and arrangement, as follows:
2105    "(a) At the top of each ballot for an election in a precinct using optical scanning voting
2106    equipment shall be printed in prominent type the words 'OFFICIAL BALLOT,' followed
2107    by the name and designation of the precinct for which it is prepared and the name and date
2108    of the election."


2109                                         SECTION 38B.
2110 Said chapter is further amended by revising Code Section 21-2-482, relating to absentee
2111 ballots for precincts using optical scanning voting equipment, as follows:
2112    "21-2-482.




                                                 S. B. 202
                                                   - 82 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 84 of 99

       21                                                                                  SB 202/AP

2113    Ballots in a precinct using optical scanning voting equipment for voting by absentee
2114    electors shall be prepared sufficiently in advance by the superintendent and shall be
2115    delivered to the board of registrars as provided in Code Section 21-2-384. Such ballots
2116    shall be marked 'Official Absentee Ballot' and shall be in substantially the form for ballots
2117    required by Article 8 of this chapter, except that in counties or municipalities using voting
2118    machines, direct recording electronic (DRE) units, or ballot scanners, the ballots may be
2119    in substantially the form for the ballot labels required by Article 9 of this chapter or in such
2120    form as will allow the ballot to be machine tabulated. Every such ballot shall have printed
2121    on the face thereof the following:
2122        'I understand that the offer or acceptance of money or any other object of value to vote
2123        for any particular candidate, list of candidates, issue, or list of issues included in this
2124        election constitutes an act of voter fraud and is a felony under Georgia law.'
2125    The form for either ballot shall be determined and prescribed by the Secretary of State and
2126    shall have printed at the top the name and designation of the precinct."


2127                                           SECTION 39.
2128 Said chapter is further amended by revising subsection (f) of Code Section 21-2-483, relating
2129 to counting of ballots, public accessibility to tabulating center and precincts, execution of
2130 ballot recap forms, and preparation of duplicate ballots, as follows:
2131    "(f) If it appears that a ballot is so torn, bent, or otherwise defective that it cannot be
2132    processed by the tabulating machine, the superintendent, in his or her discretion, may order
2133    the proper election official at the tabulating center or precinct a duplication panel to prepare
2134    a true duplicate copy for processing with the ballots of the same polling place, which shall
2135    be verified in the presence of a witness. In a partisan election, the duplication panel shall
2136    be composed of the election superintendent or a designee thereof and one person appointed
2137    by the county executive committee of each political party having candidates whose names
2138    appear on the ballot for such election, provided that, if there is no organized county


                                                  S. B. 202
                                                    - 83 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 85 of 99

       21                                                                                SB 202/AP

2139    executive committee for a political party, the person shall be appointed by the state
2140    executive committee of the political party. In a nonpartisan election or an election
2141    involving only the presentation of a question to the electors, the duplication panel shall be
2142    composed of the election superintendent or a designee thereof and two electors of the
2143    county or municipality. In the case of a nonpartisan county or municipal election or an
2144    election involving only the presentation of a question to the electors, the two elector
2145    members of the panel shall be appointed by the chief judge of the superior court of the
2146    county or municipality in which the election is held. In the case of a municipality which
2147    is located in more than one county, the two elector members of the panel shall be appointed
2148    by the chief judge of the superior court of the county in which the city hall of the
2149    municipality is located. The election superintendent may create multiple duplication panels
2150    to handle the processing of such ballots more efficiently. All duplicate ballots shall be
2151    clearly labeled by the word 'duplicate,' shall bear the designation of the polling place, and
2152    shall be given the same serial number as the defective ballot contain a unique number that
2153    will allow such duplicate ballot to be linked back to the original ballot. The defective
2154    ballot shall be retained."


2155                                         SECTION 40.
2156 Said chapter is further amended by revising Code Section 21-2-492, relating to computation
2157 and canvassing of returns, notice of when and where returns will be computed and canvassed,
2158 blank forms for making statements of returns, and swearing of assistants, as follows:
2159    "21-2-492.
2160    The superintendent shall arrange for the computation and canvassing of the returns of votes
2161    cast at each primary and election at his or her office or at some other convenient public
2162    place at the county seat or municipality following the close of the polls on the day of such
2163    primary or election with accommodations for those present insofar as space permits. An
2164    interested candidate or his or her representative shall be permitted to keep or check his or


                                                S. B. 202
                                                  - 84 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 86 of 99

       21                                                                                 SB 202/AP

2165    her own computation of the votes cast in the several precincts as the returns from the same
2166    are read, as directed in this article. The superintendent shall give at least one week's notice
2167    prior to the primary or election by publishing same in a conspicuous place in the
2168    superintendent's office, of the time and place when and where he or she will commence and
2169    hold his or her sessions for the computation and canvassing of the returns; and he or she
2170    shall keep copies of such notice posted in his or her office during such period. The
2171    superintendent shall procure a sufficient number of blank forms of returns made out in the
2172    proper manner and headed as the nature of the primary or election may require, for making
2173    out full and fair statements of all votes which shall have been cast within the county or any
2174    precinct therein, according to the returns from the several precincts thereof, for any person
2175    voted for therein, or upon any question voted upon therein. The assistants of the
2176    superintendent in the computation and canvassing of the votes shall be first sworn by the
2177    superintendent to perform their duties impartially and not to read, write, count, or certify
2178    any return or vote in a false or fraudulent manner."


2179                                          SECTION 41.
2180 Said chapter is further amended by revising subsections (a) and (k) of Code
2181 Section 21-2-493, relating to computation, canvassing, and tabulation of returns,
2182 investigation of discrepancies in vote counts, recount procedure, certification of returns, and
2183 change in returns, and adding a new subsection to read as follows:
2184    "(a) The superintendent shall, at or before 12:00 Noon after the close of the polls on the
2185    day following the of a primary or election, at his or her office or at some other convenient
2186    public place at the county seat or in the municipality, of which due notice shall have been
2187    given as provided by Code Section 21-2-492, publicly commence the computation and
2188    canvassing of the returns and continue the same until all absentee ballots received by the
2189    close of the polls, including those cast by advance voting, and all ballots cast on the day
2190    of the primary or election have been counted and tabulated and the results of such


                                                 S. B. 202
                                                   - 85 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 87 of 99

       21                                                                                SB 202/AP

2191    tabulation released to the public and, then, continuing with provisional ballots as provided
2192    in Code Sections 21-2-418 and 21-2-419 and those absentee ballots as provided in
2193    subparagraph (a)(1)(G) of Code Section 21-2-386 from day to day until completed. For
2194    this purpose, the superintendent may organize his or her assistants into sections, each of
2195    which whom may simultaneously proceed with the computation and canvassing of the
2196    returns from various precincts of the county or municipality in the manner provided by this
2197    Code section.      Upon the completion of such computation and canvassing, the
2198    superintendent shall tabulate the figures for the entire county or municipality and sign,
2199    announce, and attest the same, as required by this Code section."
2200    "(j.1) The Secretary of State shall create a pilot program for the posting of digital images
2201    of the scanned paper ballots created by the voting system.
2202    (k) As the returns from each precinct are read, computed, and found to be correct or
2203    corrected as aforesaid, they shall be recorded on the blanks prepared for the purpose until
2204    all the returns from the various precincts which are entitled to be counted shall have been
2205    duly recorded; then they shall be added together, announced, and attested by the assistants
2206    who made and computed the entries respectively and shall be signed by the superintendent.
2207    The consolidated returns shall then be certified by the superintendent in the manner
2208    required by this chapter. Such returns shall be certified by the superintendent not later than
2209    5:00 P.M. on the second Friday Monday following the date on which such election was
2210    held and such returns shall be immediately transmitted to the Secretary of State; provided,
2211    however, that such certification date may be extended by the Secretary of State in his or
2212    her discretion if necessary to complete a precertification audit as provided in Code Section
2213    21-2-498."


2214                                          SECTION 42.
2215 Said chapter is further amended by revising Code Section 21-2-501, relating to number of
2216 votes required for election, as follows:


                                                 S. B. 202
                                                   - 86 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 88 of 99

       21                                                                                   SB 202/AP

2217    "21-2-501.
2218        (a)(1) Except as otherwise provided in this Code section, no candidate shall be
2219        nominated for public office in any primary or special primary or elected to public office
2220        in any election or special election or shall take or be sworn into such elected public office
2221        unless such candidate shall have received a majority of the votes cast to fill such
2222        nomination or public office. In instances where no candidate receives a majority of the
2223        votes cast, a run-off primary, special primary runoff, run-off election, or special election
2224        runoff between the candidates receiving the two highest numbers of votes shall be held.
2225        Unless such date is postponed by a court order, such run-off primary, special primary
2226        runoff, run-off election, or special election runoff shall be held as provided in this
2227        subsection.
2228        (2) In the case of a runoff from a general primary or a special primary or special election
2229        held in conjunction with a general primary, the runoff shall be held on the Tuesday of the
2230        ninth week following such general primary.
2231        (3) In the case of a runoff from a general election for a federal office or a runoff from a
2232        special primary or special election for a federal office held in conjunction with a general
2233        election, the runoff shall be held on the Tuesday of the ninth week following such general
2234        election.
2235        (4) In the case of a runoff from a general election for an office other than a federal office
2236        or a runoff from a special primary or special election for an office other than a federal
2237        office held in conjunction with a general election, the runoff shall be held on the
2238        twenty-eighth day after the day of holding the preceding general or special primary or
2239        general or special election.
2240        (5) In the case of a runoff from a special primary or special election for a federal office
2241        not held in conjunction with a general primary or general election, the runoff shall be held
2242        on the Tuesday of the ninth week following such special primary or special election.




                                                   S. B. 202
                                                     - 87 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 89 of 99

       21                                                                                      SB 202/AP

2243        (6) In the case of a runoff from a special primary or special election for an office other
2244        than a federal office not held in conjunction with a general primary or general election,
2245        the runoff shall be held on the twenty-eighth day after the day of holding the preceding
2246        special primary or special election; provided, however, that, if such runoff is from a
2247        special primary or special election held in conjunction with a special primary or special
2248        election for a federal office and there is a runoff being conducted for such federal office,
2249        the runoff from the special primary or special election conducted for such other office
2250        may be held in conjunction with the runoff for the federal office.
2251        (7)(2) If any candidate eligible to be in a runoff withdraws, dies, or is found to be
2252        ineligible, the remaining candidates receiving the two highest numbers of votes shall be
2253        the candidates in the runoff.
2254        (8)(3) The candidate receiving the highest number of the votes cast in such run-off
2255        primary, special primary runoff, run-off election, or special election runoff to fill the
2256        nomination or public office sought shall be declared the winner.
2257        (9)(4) The name of a write-in candidate eligible for election in a runoff shall be printed
2258        on the election or special election run-off ballot in the independent column.
2259        (10)(5) The run-off primary, special primary runoff, run-off election, or special election
2260        runoff shall be a continuation of the primary, special primary, election, or special election
2261        for the particular office concerned. Only the electors who were are duly registered to
2262        vote and not subsequently deemed disqualified to vote in the primary, special primary,
2263        election, or special election runoff for candidates for that particular office shall be entitled
2264        to vote therein, and only those votes cast for the persons designated as candidates in such
2265        run-off primary, special primary runoff, run-off election, or special election runoff shall
2266        be counted in the tabulation and canvass of the votes cast. No elector shall vote in a
2267        run-off primary or special primary runoff in violation of Code Section 21-2-224.
2268    (b) For the purposes of this subsection, the word 'plurality' shall mean the receiving by one
2269    candidate alone of the highest number of votes cast. If the municipal charter or ordinances


                                                    S. B. 202
                                                      - 88 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 90 of 99

       21                                                                                  SB 202/AP

2270    of a municipality as now existing or as amended subsequent to September 1, 1968, provide
2271    that a candidate may be nominated or elected by a plurality of the votes cast to fill such
2272    nomination or public office, such provision shall prevail. Otherwise, no municipal
2273    candidate shall be nominated for public office in any primary or elected to public office in
2274    any election unless such candidate shall have received a majority of the votes cast to fill
2275    such nomination or public office.
2276    (c) In instances in which no municipal candidate receives a majority of the votes cast and
2277    the municipal charter or ordinances do not provide for nomination or election by a plurality
2278    vote, a run-off primary or election shall be held between the candidates receiving the two
2279    highest numbers of votes. Such runoff shall be held on the twenty-eighth day after the day
2280    of holding the first primary or election, unless such run-off date is postponed by court
2281    order.; provided, however, that, in the case of a runoff from a municipal special election
2282    that is held in conjunction with a special election for a federal office and not in conjunction
2283    with a general primary or general election, the municipality may conduct such runoff from
2284    such municipal special election on the date of the special election runoff for the federal
2285    office. Only the electors entitled to vote in the first primary or election shall be entitled to
2286    vote in any run-off primary or election resulting therefrom; provided, however, that no No
2287    elector shall vote in a run-off primary in violation of Code Section 21-2-216. The run-off
2288    primary or election shall be a continuation of the first primary or election, and only those
2289    votes cast for the candidates receiving the two highest numbers of votes in the first primary
2290    or election shall be counted. No write-in votes may be cast in such a primary, run-off
2291    primary, or run-off election. If any candidate eligible to be in a runoff withdraws, dies, or
2292    is found to be ineligible, the remaining candidates receiving the two highest numbers of
2293    votes shall be the candidates in such runoff. The municipal candidate receiving the highest
2294    number of the votes cast in such run-off primary or run-off election to fill the nomination
2295    or public office sought shall be declared the winner. The municipality shall give written




                                                 S. B. 202
                                                   - 89 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 91 of 99

       21                                                                                   SB 202/AP

2296    notice to the Secretary of State of such runoff as soon as such municipality certifies the
2297    preceding primary, special primary, election, or special election.
2298    (d) The name of a municipal write-in candidate eligible for election in a municipal runoff
2299    shall be printed on the municipal run-off election ballot in the independent column.
2300    (e) In all cities having a population in excess of 100,000 according to the United States
2301    decennial census of 1980 or any future such census, in order for a municipal candidate to
2302    be nominated for public office in any primary or elected to public office in any municipal
2303    election, he or she must receive a majority of the votes cast.
2304    (f) Except for presidential electors, to be elected to public office in a general election, a
2305    candidate must receive a majority of the votes cast in an election to fill such public office.
2306    To be elected to the office of presidential electors, no slate of candidates shall be required
2307    to receive a majority of the votes cast, but that slate of candidates shall be elected to such
2308    office which receives the highest number of votes cast."


2309                                            SECTION 43.
2310 Said chapter is further amended by revising Code Section 21-2-540, relating to conduct of
2311 special elections generally, as follows:
2312    "21-2-540.
2313        (a)(1) Every special primary and special election shall be held and conducted in all
2314        respects in accordance with the provisions of this chapter relating to general primaries
2315        and general elections; and the provisions of this chapter relating to general primaries and
2316        general elections shall apply thereto insofar as practicable and as not inconsistent with
2317        any other provisions of this chapter. All special primaries and special elections held at
2318        the time of a general primary, as provided by Code Section 21-2-541, shall be conducted
2319        by the poll officers by the use of the same equipment and facilities, insofar as practicable,
2320        as are used for such general primary. All special primaries and special elections held at
2321        the time of a general election, as provided by Code Section 21-2-541, shall be conducted


                                                   S. B. 202
                                                     - 90 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 92 of 99

       21                                                                                  SB 202/AP

2322        by the poll officers by the use of the same equipment and facilities, so far insofar as
2323        practicable, as are used for such general election.
2324        (2) If a vacancy occurs in a partisan office to which the Governor is authorized to
2325        appoint an individual to serve until the next general election, a special primary shall
2326        precede the special election.
2327    (b) At least 29 days shall intervene between the call of a special primary and the holding
2328    of same, and at least 29 days shall intervene between the call of a special election and the
2329    holding of same. The period during which candidates may qualify to run in a special
2330    primary or a special election shall remain open for a minimum of two and one-half days.
2331    Special primaries and special elections which are to be held in conjunction with the
2332    presidential preference primary, a state-wide general primary, or state-wide general
2333    election shall be called at least 90 days prior to the date of such presidential preference
2334    primary, state-wide general primary, or state-wide general election; provided, however, that
2335    this requirement shall not apply to special primaries and special elections held on the same
2336    date as such presidential preference primary, state-wide general primary, or state-wide
2337    general election but conducted completely separate and apart from such state-wide general
2338    primary or state-wide general election using different ballots or voting equipment,
2339    facilities, poll workers, and paperwork. Notwithstanding any provision of this subsection
2340    to the contrary, special elections which are to be held in conjunction with the state-wide
2341    general primary or state-wide general election in 2014 shall be called at least 60 days prior
2342    to the date of such state-wide general primary or state-wide general election.
2343        (c)(1) Notwithstanding any other provision of law to the contrary, a special primary or
2344        special election to fill a vacancy in a county or municipal office shall be held only on one
2345        of the following dates which is at least 29 days after the date of the call for the special
2346        election:
2347         (A) In odd-numbered years, any such special primary or special election shall only be
2348         held on:


                                                   S. B. 202
                                                     - 91 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 93 of 99

       21                                                                                    SB 202/AP

2349           (i) The third Tuesday in March;
2350           (ii) The third Tuesday in June;
2351           (iii) The third Tuesday in September; or
2352           (iv) The Tuesday after the first Monday in November; and
2353         (B) In even-numbered years, any such special primary or special election shall only be
2354         held on:
2355           (i) The third Tuesday in March; provided, however, that in the event that a special
2356           primary or special election is to be held under this provision in a year in which a
2357           presidential preference primary is to be held, then any such special primary or special
2358           election shall be held on the date of and in conjunction with the presidential
2359           preference primary;
2360           (ii) The date of the general primary; or
2361           (iii) The Tuesday after the first Monday in November;
2362        provided, however, that, in the event that a special primary or special election to fill a
2363        federal or state office on a date other than the dates provided in this paragraph has been
2364        scheduled and it is possible to hold a special primary or special election to fill a vacancy
2365        in a county, municipal, or school board office in conjunction with such special primary
2366        or special election to fill a federal or state office, the special primary or special election
2367        to fill such county, municipal, or school board office may be held on the date of and in
2368        conjunction with such special primary or special election to fill such federal or state
2369        office, provided all other provisions of law regarding such primaries and elections are
2370        met.
2371        (2) Notwithstanding any other provision of law to the contrary, a special election to
2372        present a question to the voters shall be held only on one of the following dates which is
2373        at least 29 days after the date of the call for the special election:
2374         (A) In odd-numbered years, any such special election shall only be held on the third
2375         Tuesday in March or on the Tuesday after the first Monday in November; and


                                                    S. B. 202
                                                      - 92 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 94 of 99

       21                                                                                  SB 202/AP

2376         (B) In even-numbered years, any such special election shall only be held on:
2377           (i) The date of and in conjunction with the presidential preference primary if one is
2378           held that year;
2379           (ii) The date of the general primary; or
2380           (iii) The Tuesday after the first Monday in November.
2381        (3) The provisions of this subsection shall not apply to:
2382         (A) Special elections held pursuant to Chapter 4 of this title, the 'Recall Act of 1989,'
2383         to recall a public officer or to fill a vacancy in a public office caused by a recall
2384         election; and
2385         (B) Special primaries or special elections to fill vacancies in federal or state public
2386         offices.
2387    (d) Except as otherwise provided by this chapter, the superintendent of each county or
2388    municipality shall publish the call of the special primary or special election.
2389        (e)(1) Candidates in special elections for partisan offices that are not preceded by special
2390        primaries shall be listed alphabetically on the ballot and may choose to designate on the
2391        ballot their party affiliation. The party affiliation selected by a candidate shall not be
2392        changed following the close of qualifying.
2393        (2) Candidates in special primaries shall be listed alphabetically on the ballot."


2394                                            SECTION 44.
2395 Said chapter is further amended by revising subsection (b) of Code Section 21-2-541, relating
2396 to holding of special primary or election at time of general primary or election and inclusion
2397 of candidates and questions in special primary or election on ballot, as follows:
2398    "(b) If the times specified for the closing of the registration list for a special primary or
2399    special election are the same as those for a general primary or general election, the
2400    candidates and questions in such special primary or special election shall be included on
2401    the ballot for such general primary or general election. In such an instance, the name of


                                                   S. B. 202
                                                     - 93 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 95 of 99

       21                                                                                SB 202/AP

2402    the office and the candidates in such special primary or special election shall appear on the
2403    ballot in the position where such names would ordinarily appear if such contest was a
2404    general primary or general election."


2405                                          SECTION 45.
2406 Said chapter is further amended by revising Code Section 21-2-542, relating to special
2407 election for United States senator vacancy and temporary appointment by Governor, as
2408 follows:
2409    "21-2-542.
2410    Whenever a vacancy shall occur in the representation of this state in the Senate of the
2411    United States, such vacancy shall be filled for the unexpired term by the vote of the electors
2412    of the state at a special primary to be held at the time of the next general primary followed
2413    by a special election to be held at the time of the next November state-wide general
2414    election, occurring at least 40 days after the occurrence of such vacancy; and it shall be the
2415    duty of the Governor to issue his or her proclamation for such special primary and special
2416    election. Until such time as the vacancy shall be filled by an election as provided in this
2417    Code section, the Governor may make a temporary appointment to fill such vacancy."


2418                                          SECTION 46.
2419 Said chapter is further amended in Article 14, relating to special elections and primaries
2420 generally and municipal terms of office, by adding a new Code section to read as follows:
2421    "21-2-546.
2422    Notwithstanding any other law to the contrary, in each county in this state in which there
2423    is a civil and magistrate court established by local Act of the General Assembly, vacancies
2424    in the office of chief judge of such court caused by death, retirement, resignation, or
2425    otherwise shall be filled by the appointment of a qualified person by the Governor to serve




                                                 S. B. 202
                                                   - 94 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 96 of 99

       21                                                                                  SB 202/AP

2426    until a successor is duly elected and qualified and until January 1 of the year following the
2427    next general election which is more than six months following such person's appointment."


2428                                            SECTION 47.
2429 Said chapter is further amended by revising subsection (a) of Code Section 21-2-568, relating
2430 to entry into voting compartment or booth while another voting, interfering with elector,
2431 inducing elector to reveal or revealing elector's vote, and influencing voter while assisting,
2432 as follows:
2433    "(a) Any person who knowingly:
2434        (1) Goes into the voting compartment or voting machine booth while another is voting
2435        or marks the ballot or registers the vote for another, except in strict accordance with this
2436        chapter;
2437        (2) Interferes with any elector marking his or her ballot or registering his or her vote;
2438        (3) Attempts to induce any elector before depositing his or her ballot to show how he or
2439        she marks or has marked his or her ballot; or
2440        (4) Discloses to anyone how another elector voted, without said elector's consent, except
2441        when required to do so in any legal proceeding; or
2442        (5) Accepts an absentee ballot from an elector for delivery or return to the board of
2443        registrars except as authorized by subsection (a) of Code Section 21-2-385
2444    shall be guilty of a felony."


2445                                            SECTION 48.
2446 Said chapter is further amended in Article 15, relating to miscellaneous offenses, by adding
2447 new Code sections to read as follows:
2448    "21-2-568.1.
2449    (a) Except while providing authorized assistance in voting under Code Section 21-2-409
2450    and except for children authorized to be in the enclosed space under subsection (f) of Code


                                                   S. B. 202
                                                     - 95 -
               Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 97 of 99

       21                                                                                SB 202/AP

2451    Section 21-2-413, no person shall intentionally observe an elector while casting a ballot in
2452    a manner that would allow such person to see for whom or what the elector is voting.
2453    (b) Any person who violates the provisions of subsection (a) of this Code section shall be
2454    guilty of a felony.


2455    21-2-568.2.
2456    (a) It shall be illegal for any person to use photographic or other electronic monitoring or
2457    recording devices, cameras, or cellular telephones, except as authorized by law, to:
2458        (1) Photograph or record the face of an electronic ballot marker while a ballot is being
2459        voted or while an elector's votes are displayed on such electronic ballot marker; or
2460        (2) Photograph or record a voted ballot.
2461    (b) Any person who violates subsection (a) of this Code section shall be guilty of a
2462    misdemeanor."


2463                                          SECTION 49.
2464 Chapter 35 of Title 36 of the Official Code of Georgia Annotated, relating to home rule
2465 powers, is amended by revising subsection (a) of Code Section 36-35-4.1, relating to
2466 reapportionment of election districts for municipal elections, as follows:
2467    "(a) Subject to the limitations provided by this Code section, the governing authority of
2468    any municipal corporation is authorized to reapportion the election districts from which
2469    members of the municipal governing authority are elected following publication of the
2470    United States decennial census of 1980 or any future such census. Such reapportionment
2471    of districts shall be effective for the election of members to the municipal governing
2472    authority at the next regular general municipal election following the publication of the
2473    decennial census; provided, however, that, if the publication of the decennial census occurs
2474    within 120 days of the next general or special municipal election, such reapportionment of




                                                 S. B. 202
                                                   - 96 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 98 of 99

       21                                                                               SB 202/AP

2475    districts shall be effective for any subsequent special election and the subsequent general
2476    municipal election."


2477                                         SECTION 50.
2478 Title 50 of the Official Code of Georgia Annotated, relating to state government, is amended
2479 by revising subsection (b) of Code Section 50-13-4, relating to procedural requirements for
2480 adoption, amendment, or repeal of rules, emergency rules, limitation on action to contest
2481 rule, and legislative override, as follows:
2482    "(b) If any agency finds that an imminent peril to the public health, safety, or welfare,
2483    including but not limited to, summary processes such as quarantines, contrabands, seizures,
2484    and the like authorized by law without notice, requires adoption of a rule upon fewer than
2485    30 days' notice and states in writing its reasons for that finding, it may proceed without
2486    prior notice or hearing or upon any abbreviated notice and hearing that it finds practicable
2487    to adopt an emergency rule. Any such rule adopted relative to a public health emergency
2488    shall be submitted as promptly as reasonably practicable to the House of Representatives
2489    and Senate Committees on Judiciary, provided that any such rule adopted relative to a state
2490    of emergency by the State Election Board shall be submitted as soon as practicable but not
2491    later than 20 days prior to the rule taking effect. Any emergency rule adopted by the State
2492    Election Board pursuant to the provisions of this subsection may be suspended upon the
2493    majority vote of the House of Representatives or Senate Committees on Judiciary within
2494    ten days of the receipt of such rule by the committees. The rule may be effective for a
2495    period of not longer than 120 days but the adoption of an identical rule under paragraphs
2496    (1) and (2) of subsection (a) of this Code section is not precluded; provided, however, that
2497    such a rule adopted pursuant to discharge of responsibility under an executive order
2498    declaring a state of emergency or disaster exists as a result of a public health emergency,
2499    as defined in Code Section 38-3-3, shall be effective for the duration of the emergency or
2500    disaster and for a period of not more than 120 days thereafter."


                                                S. B. 202
                                                  - 97 -
             Case 1:21-cv-02070-JPB Document 21-1 Filed 06/24/21 Page 99 of 99

       21                                                                             SB 202/AP

2501                                         SECTION 51.
2502 Said title is further amended in Code Section 50-18-71, relating to right of access to public
2503 records, timing, fees, denial of requests, and impact of electronic records, by adding a new
2504 subsection to read as follows:
2505    "(k) Scanned ballot images created by a voting system authorized by Chapter 2 of Title 21
2506    shall be public records subject to disclosure under this article."


2507                                         SECTION 52.
2508 (a) Sections 21, 23, 25, 27, 28, and 29 of this Act shall become effective on July 1, 2021.
2509 (b) All other sections of this Act shall become effective upon its approval by the Governor
2510 or upon its becoming law without such approval.


2511                                         SECTION 53.
2512 All laws and parts of laws in conflict with this Act are repealed.




                                                S. B. 202
                                                  - 98 -
